 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDunless and until the said Respondent Union shall have demonstrated its exclusiverepresentative status pursuant to a Board-conducted election among said employees.Itwill be recommended that theRespondents cease and desist from in any othermanner restraining or coercing employees in the exerciseof the rightto self-organization,to form labor organizations,to join or assistDUOC orany other labororganization,to bargaincollectivelythrough representatives of their own choosing,and to engagein concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection,or torefrain from any or all such activities,except to theextent that such right may be affectedby anagreement requiring membership in alabor organization as a condition of employment,as authorized in Section 8(a)(3)of the Actas amended.Uponthe basis of the foregoing findings of fact,and upon the entire record in thiscase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 777,Taxicab Drivers,Maintenance and Garage Helpers Union,Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, andLocal 777, DemocraticUnion Organizing Committee,are labor or-ganizations within the meaning of Section2(5) of the Act.2.By contributing assistance and supportto Local,777, TaxicabDrivers,Main-tenance and Garage HelpersUnion,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America,the Respondent Employers haveengaged in and are engaging in unfair labor practices within the meaning of Section8(a) (2) of the Act.3.By discriminating in regard to the hire and tenure of employment and otherterms and conditions of employment of their employees,thereby encouraging mem-bership in a labor organization,the Respondent Employers have engaged in andare engaging in unfair labor practices within the meaning of Section 8(a)(3) of theAct.4.By interfering with,restraining,and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent Employers have engagedin and are engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.5.By causing and attempting to cause the Respondent Employers to discriminateagainst employees within the meaning of Section 8(a) (3) of the Act, the RespondentUnion has engaged in and is engaging in unfair labor practices within the meaningof Section8(b) (2) of the Act.6.By restraining and coercing employees in the exercise of rights guaranteed inSection 7of the Act,the Respondent Union has engaged in and in engaging in unfairlabor practices within the meaning of Section8 (b) (1) (A) of the Act.7.Theunfair labor practices found herein are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]General Engineering,Inc. and Harvey Aluminum(Incorporated)andUnited Steelworkers of America,AFL-CIOGeneral Engineering,Inc. and Harvey Aluminum(Incorporated)andAluminum Workers Council of The Dalles, Oregon.'CasesNos. 36-CA-953, 36-CA-954, and 36-RC-1376.May 19, 1961DECISION AND ORDEROn March 29, 1960, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom and'Herein calledthe Council.131 NLRB No. 87. GENERAL ENGINEERING,INC., ETC.649take certain affirmativeaction, asset forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondents'had not engaged in certain other unfair labor prac-tices and recommended that the complaint be dismissed with respectto such allegations. In addition, the Trial Examiner found meritin certainobjections to the results of the election held on April 27 and28,1959, in Case No. 36-RC-1376 (123 NLRB 586), and recommendedthat the election be set aside.The Trial Examiner recommended thatthe remaining objections be dismissed.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulingsare hereby affirmed 2 The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thisproceeding, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications.1.The Trial Examiner found that the Respondent violated Section8(a) (1) of the Act in March 1959, when General Manager AndrewCronkite gave instructions to Charles A.Woodruff, a supervisorwithin the meaning of the Act, which were not carried out or com-municated to employees, to "get rid of" the men responsible for unionactivities by such pretexts as "overstaffing" or unauthorized absencefrom workareas.We do not agree. Although the Trial Examinerheld on the basis of theThayercase 3 that instructions to engage inunfair labor practices violated Section 8 (a) (1) of the Act whether ornot they are executed, the Board rejected theThayerdoctrine inFlorida Builders, Incorporated,4which we now affirm. It remains ouropinion that unexecuted instructions to a supervisor to discriminateagainst employees who are unaware of the instructions do not haveany impact upon the employees and therefore cannot interfere withthe exercise of the rights guaranteed by Section 7 of the Act.'Accord-ingly, we find, contrary to the Trial Examiner, that the unexecutedinstructions toWoodruff were not in violation of Section 8(a) (1) ofthe Act.2.The Trial Examiner found, and we agree,6 that the Respondentsviolated Section 8 (a) (1) of the Act by terminating Supervisor Wood-Contrary to the Respondents,we find no evidence in the record of any bias or prejudiceon the part of the Trial Examiner.sH. N. Thayer Company,99 NLRB 1122, 1125.6National Mattress Company, et al.,111 NLRB 890, 905;ArnoltMotorCompany andS H Arnold, d/b/a Atlas Steel & Tube Company,68 NLRB 868, 869."Member Rodgers dissents from this holding that the discharge of Supervisor Woodruffconstituted a violation of Section 8(a) (1). In Member Rodgers' opinion the record evi-dence is insufficient to support a finding or sustain an inference that any employee knewor could have known of the motivation for Woodruff's discharge.The record evidence indicates to, the contrary.Woodruff discussed with Cavanaughthe possibility that both might be discharged because of the "grain incident," but saidnothing to Cavanaugh from which Cavanaugh might suppose that Cavanaugh was to be 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDruff on June 15, 1959, for refusing to support as true the Respondents'pretext for the discriminatory discharge of employee RobertCavanaugh that the latter sold grain sweepings for his own personalprofit.As detailed in the Intermediate Report, the Trial Examinerfound on the basis of abundant evidence that the Respondents, throughnumerous unlawful antiunion threats and promises of benefit and thediscriminatory discharge of the adherents of the Steelworkers, madeall too clear to the employees their strong opposition to the Union:7As the Board found with judicial approval in theVailcase,'whichinvolves circumstances similar to those herein, it is a reasonable infer-ence that, in plants such as that of the Respondents Where the em-ployees were aware of the Respondents' antagonism to the Union thereason for the discharge of Supervisor Woodruff, namely, the latter'srefusalto aid the Respondents in their campaign against the Union,would come to the attention of the rank-and-file employees. It is Wellsettled that the discharge of a supervisor for refusing to engage in theunfair labor practice of thwarting the, employees' union activitiesviolates Section 8(a) (1) of the Act, as the net effect thereof is to causeemployees reasonably to fear that the employer Would take similaraction against them if they continued to support the Union.9Thus,the discharge of the supervisor herein for refusing to participate inthe discriminatory discharge of employee Cavanaugh constituted aninvasion of the self-organizational rights of rank-and-file employeesbecause it demonstrated graphically to such rank-and-file employeesthe extreme measures to which the Respondents would resort in orderto thwart them in their desire to jour or assist labor organizations.loIn view of the overwhelming evidence in this case of the Respondents'antiunion motivation and the fact that the grain incident was itself amere pretext for the unlawful discharge of Cavanaugh, Ave cannotagree with our dissenting colleague that the discharge of Woodruffon the same pretext would go unnoticed by the rank-and-file employeesand would successfully mask the true reason for his termination fromresponsible employment.3.For reasons given in the Intermediate Report, We agree with theTrial Examiner that the Respondents' conduct prior to the election ofApril 27 and 28, 1959, inhibited a free and untrammeled electoralchoice by the employees.We shall therefore adopt his recommenda-discharged for any other reason,or that Woodruff was to be discharged for refusing tohelp Respondents use the incident as a pretext,or that woodruff had even been asked tohelp frame such a pretext7 The Trial Examiner also points out that the Board recently found that Respondentsengaged in other unfair labor practices.SeeGeneral Engineering,Inc, and HarveyAluminum,125 NLRB 674.8Vail Manufacturing Company,61 NLRB 181,182, 183,enfd 158 F 2d 664,666-667(C A. 7), cert.denied 331 U S 835 See alsoBetter Monkey Grip Company,115 NLRB1170, 1171,enfd 243 F 2d 836 (CA. 5), cert. denied 353 U.S 8640 Talladega Cotton Factory,Inc.,106 NLRB 295, enfd 213 F. 2d 208 (C A. 5)10 Jackson Tile Manufacturing Company,122 NLRB 764, enfd 272 F. 2d 181(C A. 5). GENERAL ENGINEERING, INC., ETC.651tion that the election be set aside and that a new election be held atsuch time as the Regional Director deems appropriate for a freechoice of bargaining representatives.The Council, which at the timeof the election in April 1959, consisted of a group of AFL-CIOunions and Teamsters Local 883 thereafter filed a motion and a sub-sequent affidavit in support thereof that its name be amended to addthe AFL-CIO designation on the ground that Teamsters Local 883had been removed from the Council. The Respondents filed opposi-tion to the motion and in reply to the Board's show cause order con-tended that the proposed amendment would create confusion amongthe employees voting in the election.We agree with the position ofthe Respondents and shall therefore deny the Council's motion.4.The Trial Examiner found that the document entitled "Agree-ment Between Reynolds Metal Company . . . and United Steel-workers of America. . . ," which was posted on the Respondents'bulletin Board before the election, inhibited the employees' freedomof electoral choice.We find it unnecessary to pass upon this findingof the Trial Examiner as it would be cumulative in view of the Re-spondents' other conduct which interfered with the election.ORDERUpon the entire record in this proceeding, and pursuant to Section10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the Respondents, General Engineer-ing, Inc. and Harvey Aluminum (Incorporated), their officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership of any of their employees in UnitedSteelworkers of America, AFL-CIO, or Aluminum Workers Councilof The Dalles, Oregon, or any other labor organization, by discharg-ing, or in any other manner discriminating against, any employee inregard to his hire, tenure, or any term or condition of employment,except as authorized by Section 8(a) (3) of the National Labor-Rela--tions Act, as amended.(b) Interrogating any of their employees with respect to any em-ployee's activities, membership, or interest in, or connection with, anylabor organization in a manner constituting interference, restraint, orcoercion in violation of Section 8 (a) (1) of the said Act ; promising orotherwise informing any of their employees that they will be given awage increase or recreational facilities or any other benefit or ad-vantage if they reject or forgo union representation or abstain fromany activity in, or on behalf of, any labor organization; threateningor otherwise informing any of their employees that if they select acollective-bargaining representative, the Respondents will refuse or 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecline to negotiate or bargain with such representative or stall orunnecessarily delay such negotiation or bargaining; threatening orotherwise informing any of their employees that they will be dis-charged if they engage in any activity in, or on behalf of, any labororganization, or that they will be denied any wage increase, work,benefit, or advantage if they designate or select a collective bargainingrepresentative; or discharging or in any other manner discipliningany supervisor because he has failed or refused so to discharge anyemployee, or so to interfere with, restrain, or coerce any employee in theexercise of such rights.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization; to form,join, or assist any labor organization; to join or assist United Steel-workers of America, AFL-CIO, or Aluminum Workers Council ofThe Dalles, Oregon; to bargain collectively through representativesof their own choosing; to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection; or torefrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Robert A. Cavanaugh, Lloyd K. Fowler, and CharlesA.Woodruff immediate and full reinstatement to their respectiveformer or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, and make each of themwhole in the manner, according to the method, and under the termsset forth in section IV of the Intermediate Report entitled "TheRemedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination or copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary or appropriate to an analysis of theamounts of backpay due and the rights of reemployment under theterms of any order that may be entered by the Board upon theserecommendations.(c)Post at their said place of business in The Dallas, Oregon,copies of the notice attached hereto marked "Appendix." 11Copiesof said notice, to be furnished by the Regional Director for the Nine-teenth Region of the Board, shall, after being duly signed by anauthorized representative of the Respondents, be posted by them im-u In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." tGENERAL ENGINEERING, INC., ETC. -653mediately upon receipt thereof, and be maintained by them for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the said Respondents to insure that the said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondents have taken to comply therewith.IT IS FURTHER ORDERED that the election held on April 27 and 28,1959, in Case No. 36-RC-1376, be, and it hereby is, set aside.IT IS FURTHER ORDERED that Case No. 36-RC-1376, be, and it herebyis, remanded to the Regional Director for the Nineteenth Region forthe purpose of conducting a new election at such time as he deems thecircumstances permit the free choice of a bargaining representative.IT IS FURTHER ORDERED that the motion of the Aluminum WorkersCouncil of The Dalles, Oregon, to amend its name be denied.IT IS FURTHER ORDERED that certain paragraphs of section 5 of thecomplaint which alleged the following 8(a) (1) violations be, andhereby are, dismissed : (a) Instructing foremen to engage in surveil-lance; (b) telling employees they 'were passed over for promotionbecause. of union activities; (c) requiring job applicants to list unionaffiliations; (d) engaging in a campaign of vilification against unions;and (e) putting pressure on employee Lloyd K. Fowler because of hisunion activities in order to induce him to quit.IT IS FURTHER ORDERED that the following objections be, and herebyare, overruled: Respondents conducted a concerned campaign of vili-fication and hate and conspired to permit persons not in voting unitto vote in the election.CHAIRMAN MCCULLOCH AND MEMBER BROWNtook no partintheconsideration of the above Decision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership by any of our employeesinUnited Steelworkers of America, AFL-CIO, or AluminumWorkers Council of The Dalles, Oregon, or any other labor or-ganization, by discharging or in any other manner discriminatingagainst any employee in regard to his hire, tenure of employment,or any term or condition of employment, except as authorized bySection 8 (a.) (3) of the said Act. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT interrogate any of our employees with respect toany employee's-activities,' membership, or interest-in, or connec-tion with, any labor organization in a manner constituting inter-ference, restrain, or coercion in violation of Section 8 (a) (1) of thesaid Act.WE WILL NOT promise or otherwise inform any of our employeesthat they will be given a wage increase or recreational facilitiesor any other benefit or advantage if they reject or forgo unionrepresentation or abstain from any activity in, or on behalf of,any labor organization.WE WILL NOT threaten or otherwise inform any of our employ-ees that if they select a collective-bargaining representative wewill refuse or decline to negotiate or bargain with such represen-tativeor stall or unnecessarily delay such negotiation orbargaining.WE WILL NOT threaten or otherwise inform any of our employ-ees that they will be discharged if they engage in any activity in,or on behalf of, any labor organization, or that they will be deniedany wage increase, work, benefit, or advantage if they designateor -select a collective-bargaining, representative.WE WILL NOT discharge or in any other manner discipline anysupervisor because he has failed or refused so to discharge anyemployee, or so to interfere with, restrain, or coerce any employeein the exercise of such rights.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization; to form, join, or assist any labor organization; tojoin or assist United Steelworkers of America, AFL-CIO, orAluminum Workers Council of The Dalles, Oregon ; to bargaincollectively through representatives of their own choosing; to.engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection; or to refrain from anyor all, such activities,, except to the extent that such right may beaffected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the said Act.WE WILL offer to Robert A. Cavanaugh, Lloyd K. Fowler, andCharles A. Woodruff immediate and full reinstatement to theirrespective former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges, andmake each of them whole for any loss of pay he may have sufferedas a result of his unlawful discharge by us.WE WILL NOT in any manner interfere with the right of ouremployees to make a free and untrammeled choice in any electionordered by the National Labor Relations Board. GENERAL ENGINEERING,INC., ETC.655All of our employeesare freeto, become,,remain, or to refrain frombecoming or remaining, members of any labor organization, except tothe extent that this right may be affected by an agreement conformingto the provisions of Section 8(a) (3) of the National Labor RelationsAct, as amended.HARVEYALUMINUM (INCORPORATED),Employer.Dated----------------By-------------------------------------(Representative)(Title)GENERAL ENGINEERING, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn April 2, 1959, the National Labor Relations Board, also called the Boardherein,,,issued a Decision and`Direction of Election in Case'No. 36-RC-1376 (123NLRB586), containing findings of fact and ordering a representation election amongproduction and maintenance personnel in the employ of Harvey Aluminum(Incor-porated)iand General Engineering,Inc., respectively referred to herein as HarveyAluminum and General Engineering,and collectively as the Respondents,at a plantoperated by the two companies in The Dalles, Oregon.The election was held onApril 27 and 28, 1959.The participating labor organizations listed on the ballotwere United Steelworkers of America,AFL-CIO,and Aluminum Workers Councilof TheDalles, Oregon,respectively called the Steelworkers Union and the AluminumWorkers herein.A substantial majority of the ballots were cast against representa-tion'by either labor-organization.Thereafter,the Steelworkers-Union filed timelyobjections to the results of the election,and, after investigation,the Regional Direc-tor for the Nineteenth Region of the Board issued a report,dated June 12, 1959,recommending to the Board that the election be set aside on various grounds specifiedin the report.On June 24, 1959,the Steelworkers Union filed two charges with the Board; onein Case No. 36-CA-953, and the other in Case No. 36-CA-954, each imputing tothe Respondents violations of the National Labor Relations Act, as amended (61Stat.136-163; also referred to herein as theAct).Eachcharge was subsequentlyamended by the Steelworkers Union.-By an instrument dated July 6, 1959,the Respondents filed with the Board timelyexceptions to certain conclusions of the Regional Director and to his recommenda-tion,requesting the Board to dismiss the objections or, in the alternative, that a hear-ing be held to determine issues raised by the exceptions.On July 30, 1959,the Board entered an order on the exceptions,directing that ahearing be held"to resolve the issues raised by the (Steelworkers Union's)objec-tions 1, 2, 3, 5 and 6,as numbered in the Regional Director's report."Retainingthe numbers used in the report,the relevant objections may be summarized as fol-lows-Harvey Aluminum and General Engineering(1)made preelection announce-ments that a wage increase would be granted unilaterally to the employees; (2)made preelection promises of immediate construction of recreational facilities if theemployees voted for neither union;(3) held preelection meetings,which employeeswere required to attend,where management representatives made promises that theemployees would be given increased wages and benefits if both unions were re-jected,(5) conducted"a concerted[preelection]campaign of vilification,hate, mis-representation and falsehood against the union[Steelworkers Union], and of threats,1The name Harvey Aluminum(Incorporated)appears herein as corrected,by amend-ment, at the hearing in this proceeding 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDintimidation and promises to the employees"; and (6) "conspired to permit personsnot in the voting unit to vote in the election" with the result "that such personsactually voted."On August 12, 1959, on the basis of the charges. and amendments thereof, theGeneral Counsel of the Board issued a complaint, alleging that the Respondents hadviolated Section 8(a)(3) of the Act by discharging and refusing to reinstate twoemployees, Robert Allen Cavanaugh and Lloyd Kenneth Fowler, because of theunion membership and activities of such employees; that the Respondents dischargeda foreman named Charles Woodruff "because of his refusal to discharge or other-wise discriminate against various of Respondents' employees," including Cavanaugh,and "failure" to engage in other unfair labor practices; and that by reason of thedischarges of Cavanaugh, Fowler, and Woodruff, and other conduct, the Respondentshave interfered with, restrained, and coerced employees in the exercise of rightsguaranteed them by Section 7 of the Act, and have thereby violated Section 8(a) (1)of the statute.The Respondents have filed a joint answer, denying, in substance, that they com-mitted the unfair labor practices imputed to them in the complaint.The proceeding directed by the Board in its order of July 30, 1959, to resolveobjections to the election, has been duly consolidated for hearing with the cases inwhich the charges were filed; and copies of the charges, amendments thereof, com-plaint, and order of consolidation have been duly served upon all parties entitled tosuch service.Pursuant to notice duly served by the General Counsel upon all other parties, ahearing on the issues specified in the Board's order of July 30, 1959, and those raisedby the complaint and answer, has been held before me, as duly designated TrialExaminer, at The Dalles, Oregon.The General Counsel and the SteelworkersUnion appeared and were represented by respective counsel; the' Aluminum Workersby business representatives; and the Respondents by counsel and Harvey Aluminum'sdirector of industrial relations.All parties were afforded a full opportunity to beheard, to examine and cross-examine witnesses, to adduce evidence, to file briefs,and to submit oral argument. I have read and considered briefs that the GeneralCounsel, Steelworkers Union, and Respondents respectively filed with me after theclose of the hearing.No brief has been submitted by the Aluminum Workers.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.IDENTITY OF THE RESPONDENTS; NATURE OFTHEIR BUSINESS;THE BOARD'S JURISDICTIONHarvey Aluminum is a California corporation and maintains an office and manu-facturing facilities in Torrance, California, where it is engaged in the business offabricating aluminum products.The firm's affairs and operations are directed andcontrolled by members of a family who bear the surname Harvey, one of whom,Lawrence A., is the corporation's executive vice president.General Engineering is an Oregon corporation.As the Board found in the Deci-sion and Direction of Election, the company was organized at Lawrence A. Harvey'srequest by three attorneys who are the corporation's sole stockholders, officers, anddirectors.Itmay be noted here, as did the Board, that one of the attorneys testifiedin the representation hearing leading to the Decision and Direction of Election thathe is "under a moral obligation to dispose of his stock in General Engineering pur-suantto directions from 'the Harvey interests.' "Harvey Aluminum owns a plant and related facilities for the production of alu-minum in The Dalles, Oregon.As the complaint alleges, and the answer admits,both Harvey Aluminum and General Engineering built the establishment, and bothcorporations are, and have been "at all materialtimes," engaged "in the businessof . . . operating" the plant; and in interstate commerce within the meaning of theAct .2By reason of such interstate operations, the Board has jurisdiction over the2The record contains no specification of the dollar volume of General Engineering'sinterstate operations.As the answer concedes, during the calendar year ending Decem-ber 31, 1958, Harvey Aluminum receivedin excessof $100,000 for goods produced at itsCalifornia plant and shipped by it to points in other States.As Harvey Aluminum andGeneral Engineering,as will appear,are actually a single employer within the purview ofthe Act, Harvey Aluminum's interstate operations are sufficient to vest the Board withjurisdiction over both Respondents.Northern California Chapter, The Associated Gen-eralContractors,etW,119 NLRB 1020, 1049;Insulation Contractors of SouthernCalifornia,110 NLRB 638. In any case, the Respondents'answer concedes that they areengaged in interstate commerce. GENERAL ENGINEERING,INC., ETC.657subject matter of the consolidated proceedings (which, it may be noted, do not in-volve the Torrance plant, but only the establishment at The Dalles).In the Decision and Direction of Election,the Board found, upon the basis offacts summarized therein (and unnecessary to detail here), "that the two corpora-tions constitute a single employer within the meaningof Section 2(2) of the Act."The Respondents opposed such a holding in the representation hearing that led tothe election, and continue to question its validity.Needless to say, I am bound bythe relevant finding at least with respect to the issues raised by the objections, forsuch issues arise in the representation proceeding in which the finding was made.What is more, the Decision and Direction of Election is, when noticed officially, asI notice it here, a sufficient basis for the same finding so far as the unfair laborpractice issues raised by the complaint and answer are concerned.In any case, the record supports such a finding in abundant measure, apart fromthe Decision and Direction of Election.One may note first, in that connection, thatthe Respondents'answer admits allegations of the complaint that both corporations"are, and at all times material herein have been,engaged in the business of construct-ing and operating an aluminum reduction plant at The Dalles." In other words,the answer in effect concedes that the operation of the plant is question is a jointenterprise of both Respondents.Moreover, testimony given at the consolidated hearing, much of it by managementor administrative personnel in the employ of one or the other of the Respondents,requires such a holding.A persuasive feature of the evidence in that regard isthat it establishes that the plant's production employees and at least some of theirimmediate supervisors are on the payroll of General Engineering, but are subject todirection by management representatives of Harvey Aluminum. In fact, the man-agerial hierarchy consists of representatives of each Respondent, all performinginterlocking functions directed to the common end of supervising the operation of theplant and the maintenance and production employees who work there.Thus, Law-rence A. Harvey, executive vice president of Harvey Aluminum, and obviously adominant (if not indeed the controlling) voice in the affairs of both Respondents,has managerial authority over the plant's general manager, Andrew Cronkite, whoison the payroll of General Engineering, and has overall supervisory responsi-bility for the establishment's production activities.Cronkite, in turn, is the immedi-ate supervisor of a member of the plant's upper supervisory echelon named ReneLegault, who has the title of plant superintendent and is on the payroll of HarveyAluminum.And among the activities that Legault superintends is the work ofsubordinate supervisors who are on the staff of General Engineering and direct thework of the productionand maintenanceemployees on the payroll of that com-pany. In fact, Legault testified that it was he who decided to discharge Woodruff,a General Engineering supervisor,the legality of whose dismissal is one of theimportant issues here.What is more, the evidence establishes, beyond cavil, that labor relations policiesaffecting General Engineering's production employees are prescribed and appliedby managerial representatives of Harvey Aluminum.This is evidenced by thefact that shortly before the election, Lawrence A. Harvey told a General Engineer-ing production supervisor named Francis Yankee that the latter was "free" to tellemployees under his supervision that they would receive wage increases and otherbenefits "if they stayed with the company instead of the union" in the election. Itis also noteworthy that Harvey Aluminum's director of industrial relations, AlbertW. Hinz, formulates or applies labor relations policies affecting General Engineeringproduction employees. Such functions are evident from the very fact that he enteredan appearance at the consolidated hearing for General Engineering,as well as HarveyAluminum (although both firms were represented by attorneys), and participatedactively in the proceeding,on behalf of both Respondents,by the presentation ofevidence,interrogation of witnesses,and submission of oral argument.Moreover,a Harvey Aluminum staff member named William S. Brunt is stationed at the plantin The Dalles, bears the title of personnel manager,is a subordinate of the directorof industrial relations,and administers personnel affairs of General Engineering.That Brunt is a managerial vehicle of Harvey Aluminum for the application of thatcompany's labor relations policies to General Engineering employees becomesobvious in the light of the fact that about 2 weeks before the election both he andLegault addressed such employees at a meeting convened by the management, urg-ing them to vote against both unions in the election.I think it an illuminating factthat Brunt and Legault, both on Harvey Aluminum's payroll, were the only man-agerial representatives to address the meeting.Significantly, also, notwithstandingthe Respondents'insistence that as separate entitiestheyare not a single employer,599198-62-vol 131--43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir own preelection campaign material (SW Exhibit No. 2 for example), dis-tributed to General Engineering employees, interchangeably refers to "the company"and "Harvey" in contexts that, by clear implication at least, treat both companiesas though they were one.From what has been said above, there can be no doubt that operation of theplant at The Dalles, and direction and control of those employed there, is a jointaffair of both Respondents, with each acting for the other in the management of theenterprise and the administration and application of personnel and labor rela-tions policies affecting employees in the bargaining unit described in the Board'sDecision and Direction of Election.The sum of the matter is that the Respondentsconstitute a single employer for the purposes of application of the Act .3II.THE LABOR ORGANIZATIONS INVOLVEDUnited Steelworkers of America,AFL-CIO,and Aluminum Workers Council ofThe Dalles, Oregon,are, respectively,labor organizations within the meaning ofSection 2(5) of the Act.III.THEISSUES RAISEDBY THE OBJECTIONS AND RELATED ALLEGATIONS OF UNFAIRLABOR PRACTICESThe objections upon which the Board ordered a hearing center, in part, uponliterature distributed by the Respondents to employees eligible to vote (and whodid vote) in the election.The material alleged (in the complaint, as well as in theobjections) to contain improper promises was distributed to employees at a gateused by them at the plant in The Dalles. The distribution took place after theelection was ordered and within a period of a week or two before it was held.One such document (SW' Exhibit No. 2), a lengthy circular given to employeesat the plant gate less than a week before the election and addressed "TO ALLEMPLOYEES," sets forth 22 questions in numerical sequence, and an answer to each.Only a few of the questions and answers have any operative effect here.Answering question 1 ("If the union wins, will my rate of pay be cut?Will Ibe shifted around? Just what will happen?"), the documentstates:"This companyhas never cut wages. If the union wins every penny (or half-pennies the unionshave in their contracts) will be bargained for on a tough company basis. It took theunion 16yearsto get the wages at other Aluminum Companies that this companywill quickly provide it's [sic] employee's [sic]withouta union."Replying to question 3, dealing with what "Harvey (can) afford," the circularstates: "Harvey can afford to provide its employee's [sic] with year-round employ-ment which the union controlled aluminum companies have not been able to do.Harvey employees must be better off, for after all the Torrance plant has remainednon-union for 19 years because it's [sic] employee's [sic] enjoy the highest earnings31nGeneral Engineering, Inc, et al,125 NLRB 674, another unfair labor practiceproceeding against both Respondents involving the same plant, the Board held that theyconstitute a single employer, stating that it was officially noticing "the evidence ofcommon ownership and common control of both Respondents which was adduced in therepresentation proceeding"The Board added that the "functional integration of theRespondents' operations" was not "sufficient alone to warrant a single employer finding "This position is in effect an application of a doctrine expressed by the Board (MemberJenkins dissenting) inDearborn Oil and Gas Corporation, et al.,125 NLRB 645. As theBoard noted in its Decision and Direction of Election, at the representation hearing, oneof the incorporators of General Engineering testified that he "is under a moral obligationto dispose of his stock in General Engineering pursuant to directions from `the HarveyInterests.' "This testimony, it may be assumed, served as it basis for the Board's findingin the unfair labor practice proceeding that there was "evidence of common owner-ship . . . of both Respondents " In any event, the record of the consolidated hearingin this proceeding warrants a finding that the Respondents constitute a single employer,irrespective of any evidence of "common ownership" of stock in both corporations.Thisis so because the operation of the plant at The Dalles is a single enterprise jointly con-ducted by both ; the employees in the bargaining unit involved perform their work underthe interlocking supervision of both corporations;and managerial representatives ofHarvey Aluminum formulate and administer labor relations policies affecting such em-ployeesPut another way,I do not read theDearborn Oildecision as requiring a findingof "common ownership"as a precondition of a holding that separate legal entities consti-tute a single employer where the evidence,as here, unlike that inDearborn Oil,establishesthat the entities operate what is for all practical purposes a single enterprise,each actingfor the other in the operation. GENERAL ENGINEERING, INC., ETC.659in the industry, which The Dalles employees can also have immediatelyif they voteno union."Question 21 poses the question, in effect, whether unionization of the plant wouldresult in "the same benefits as union plants"; and the answer supplied states in part:"Harvey employees in the Torrance plant receive the highest benefits without payingfor them and The Dalles employees can also receive these benefits if they choose thecompany in the coming election." 4It is clear from the timing and content of each of the quoted answers that eachcontains a promise of benefit in the form of increased wages conditioned upon therejection of union representation in the election.The condition is apparent in eachanswer, but is particularly evident in the answer to question 2, which flatly promisesthe employees "the highest earnings in the industry . . . immediatelyif they voteno union,"and emphasizes the condition by italicizing it.The Respondents, however, would justify the promises by reading them in the lightof what their brief terms a "factual context" of talks made by Brunt to small groupsof employees in a series of meetings held over a period of a number of weeks some5 or 6 months before the election.According to Brunt, in these talks, given afterthe filing of the representation petition and before the Board's Decision and Directionof Election, he described for the employees in attendance certain managementpolicies, including various benefit programs and "wage progression plans which thecompany had," and told them "how a representation petition would interfere withthe introduction of policies in the way of benefits, et cetera."Thus, so the Respond-ents' argument runs, the statements in the circular under consideration here "wereno more than mere reiteration of its long existing position."The promises, in my judgment, were not justified by any "factual context,"whether consisting of Brunt's talks or any other factor established by the evidence.As regards the talks, it is well to bear in mind that the record does not establish theextent to which the eligible voters included those whom Brunt addressed some 5 or 6months before the election.For all that appears, because of such factors as staffaccretion or other personnel changes, the voting complement included a significantnumber of employees who were not among the groups addressed by Brunt. Butthere is a deeper infirmity in the Respondents' thesis, and that is that the answersto questions 1, 3, and 21 make no reference to long-established "wage progressionplans," nor to the effect of the representation proceeding upon them.The answerscontain flat promises of benefit harnessed to the condition that the employees rejectunion representation in the election; and I can see no reason why the employeesshould be expected, by a species of exegesis, if not by a process of mindreading, toconstrue the promises to mean something other than what they say, or, in otherwords, to read them as a mere description of "long existing" wage plans, and astatement to the effect that they could not be made operative by reason of the rep-resentation proceeding.Thus, I hold that the impropriety of the promises is in noway lessened by the evidence of Brunt's talks or by any other allusion by the manage-ment to the existence of wage plans and the effect of the representation proceedingupon their operation.'The promises, in sum, interfered with a free and untram-meled balloting choice by the employees, and with the exercise of rights guaranteedthem by Section 7 of the Act. By the infringement of such rights, the Respondentsviolated Section 8(a)(1) of the Act.'4 The quoted excerpt from the answer to question 21 is the only part of the answer thathas any operative effect upon the issues. The rest, contrasting employment opportunitiesat the plant with alleged unemployment among union members in the aluminum industry,and expressing criticism of "union pension plans," is not germane.6 One such allusion may be found in the answer to question 14 of the circular underdiscussionThe answer, purportedly forecasting events after the election, states thatthereafter "the beer halls and taverns will lose a lot of union organizer business, but thecompany can then proceed to put in its wage plan and employee benefit plan that willgive you workers the highest yearly earnings without fear of the strike this year thatother aluminum worker's [sic] will suffer from "The fact that this appears in the samecircular as the answers to questions 1, 3, and 21 does not alter my conclusions regardingthe impropriety of the promises contained in such answers Indeed, although I deem itunnecessaryto determine the matter, I note that it is at least arguable that the answerto question 14 contains an improper promise conditioned upon the outcome of the election6The Respondents allude in their brief to the exclusion at the consolidated hearing of alarge numberof pieces of union literature distributed to employees before the election byone orthe other of the labor organizations involved hereThe documents were offeredon the theory that they were part of the context in which the Respondents' literaturewas distributed, and it was urged in that connection that the particular content of the 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDSimilar improprieties were contained in other bulletins distributed by the Respond-ents.One of these (SW Exhibit No. 3), given to employees the day before theelection, after describing "three choices" in the impending balloting, and urgingrejection of both unions, states:What you decide today will mark an important step for a long time to come.Itwill decide whether you wish to work in a community torn by strife, strikeand hatred or whether you will adopt the middle road policy and peacefullyattain the highest wage paid by any Aluminum Company in the United States.By the union connivance in filing a petition for election while the plant wasstill in process of organization they prevented the company from raising yourrate of pay.Vote for neither (union) and your pay will be raised and continueto be raised until you are the highest paid workers in the Aluminum Industry.With this excerpt, too, it is evident that the argument the Respondents make of theprior talks of "wage progression plans," and of the effect of the representation petitionupon a contemplated wage increase, are off the point.The critical fact is that the lastsentence of the excerpt promises wage increases for the employees until they "are thehighest paid workers in the Aluminum Industry," and conditions the promise on avote for "neither" union.This was a palpable interference with the employees'electoral freedom of choice, and an abridgement of their Section 7 rights, and bymaking such a promise the Respondents violated Section 8 (a)( I) .Similarly improper was a statement contained in the second paragraph of abulletin bearing the title "SECURITY" (SW Exhibit No. 4), distributed to em-ployees about 2 or 3 weeks before the election.The paragraph in question states:"The companycanandwillprovide you with 52 weeks work a year, and the highestyearly earnings in the aluminum industryifyou choose the company in the comingelection."This language is preceded by an opening paragraph alleging that in addi-tion to "dues, assessments, and other money-grabbing schemes, the union (which oneisnot specified) is establishing a 'strike fund''; that "the unions have announcedthey are preparing fora long drawn out strikethis year"; and that "this is thesecuritythey have been promising you." In the main, the balance of the document, follow-ing the second paragraph, alludes to the "gamble" of striking, and of "the assuredloss of your job" as a consequence; 7 purports to describe the possible consequencesof striking, such as "losing your homes, automobiles, savings, and other personalthings"; and contrasts a disadvantageous impact upon the employees if they "choosea union," and thus become involved in strike action, with the advantage of continuedsteady employment if they "choose to work without a union."Whether or not the second paragraph of the circular be considered in the contextof the whole document, I am unable to view the paragraph's content as privilegedcampaign material purporting to contrast advantages of not having union representa-tion with disadvantages of having it.The basic fact is that whatever view one takesof the rest of the document, the paragraph is a guarantee (and not a mere predic-tion) of year-round employment, with "the highest yearly earnings in the aluminumindustry" if the employees "choose the company in the coming election," or, in otherwords, if they reject union representation.This conclusion is inescapable particu-larly if one takes into account the fact that the promise, and the single conditionupon which it rests, consists of a separate paragraph; and that the language used,by means of the italicized word"can,"stresses the management's power to give year-round employment, with "the highest yearly earnings" (and obviously, by negativeimplication, the power to withhold such benefits), and, again by italicizing, empha-sizes that the management"willprovide" such employment and earnings upon thecondition (in which the key word"if"is also stressed by italicizing) that the em-ployees "choose the company in the coming election." It is interesting to note thatBoard's order directing a hearing on the objections required admission of the material.The proffered evidence was excluded as irrelevant, and the reasons for the exclusion areprotects the rights of employees and not those of employers or unions; (2) thus, plainly,improprieties in any union literature would serve as no justification for abridgements bythe Respondents of the employees' Section 7 rights, or for interference with their freedomof choice in the election;and (3)obviously, the Board's order may not properly be readas requiring its hearing officer to receive irrelevant matter.QNeither the complaint nor the objections raise the question of the legality of thestatement that the concerted activity of a strike would be a "gamble with the assured lossof your job."Hence I do not pass on the matter,although noting that the Respondentsdo not explain,either in the relevant bulletin or elsewhere,why such concerted activitywould be a "gamble"on a loss of a job,if the loss is "assured." GENERAL ENGINEERING, INC., ETC.661the paragraph is silent about any other factors such as, for example,the state ofthe country's economy or of the aluminum market, that could conceivably affect theobservance of the promise made.In the light of what has been said,to hold that the language in question is butpart of a permissible evaluation of the results of choosing or rejecting unionization isto make the national labor policy embodied in the Act a game of words, with theadvantage to those who are adept in the use of superficially correct language as avehicle for conveying promise and threat, and are armed with the power to carryout either or both.The sum of the matter is that the second paragraph of thecircular under consideration was a promise of benefit to the employees conditionedupon their voting as the management desired,and was thus an interference withtheir freedom of choice in the election, and with the exercise of their statutoryguarantees.The Respondents thereby violated Section 8(a)(1) of the Act.These conclusions also apply to part of the last paragraph of a circular (SWExhibit No. 5) entitled "WHAT ABOUT ME," and distributed to employees abouta week before the election.The paragraph reads: "Your company will not solicityou in beer taverns and pass out handbills all over town.We have more respectfor you and your families than to engage in that type of activity.We will not insultyour integrity by extravagant promises; but we do say, if you choose the companyover the union, your confidence in us will result in your having the highest yearlyearnings and the highest possible benefits of any aluminum worker in the country,without fear of losing your jobs, costly strikes, and forced to pay dues, assessments,fines,andotherfund raising union schemesto take part of yourearnings eachmonth."As with the circular entitled "SECURITY," privileged comment on thepossible consequence of union membership,such as union exactions and economicloss resulting from strikes,isone thing;but it is quite another matter to promisethe employees that their choice of "the company over the unions . . . will result inyour having the highest yearly earnings and the highest possible benefits of anyaluminum worker in the country."Whether or not one views this promise as"extravagant," it amounts to nothing more than the offer of a reward to the em-ployees upon condition that they reject union representation. In short, this promise,too, interfered with the employees' freedom of electoral choice, and abridged theexercise of their statutory guarantees.By the abridgment, the Respondents violatedSection 8(a)(1) of the Act.The allegations of an improper promise of construction of recreational facilitiesstand, in part, upon a portion of a circular (SW Exhibit No. 1) entitled "WHYHAVE THE UNIONS LIED TO US," and distributed to employees shortly beforethe election.The relevant statement is included in a paragraph that reads:The Company invites all of it's [sic] employees to see the design of the proposednew recreational facilities for the employees and family.This includes a swim-ming pool, picnic ground, ball diamond and numerous other facilities for theenjoyment of the employees and their families [sic] complete enjoyment.Thisisplanned for the exclusive use of our working men. If the employees displaytheir confidence in the Company, construction can proceed immediately.Wehave furnished the finest "Change house" possible and we hope we can buildyou the finest "Recreational Club."Other portions of the circular leave no room for doubt that the manner in whichthe employees were besought to "display their confidence in the Company" was tovote against both unions in the election. In short, the quoted paragraph contains apromise that "if" the employees reject union representation, construction of "thefinest Recreational Club" for the employees "can proceed immediately."Undisputed evidence adduced by the Respondents establishes that the manage-ment-made plans for recreational facilities prior to the filing of the representationpetition, and they see in this evidence lawful justification for the promise.Thecontention misses the issue.The Respondents are not charged withprovidingorplanningrecreational facilities to influence the outcome of an election; what ischarged is that on the eve of the election, theypromised"immediate construction"of recreational facilities on the condition that the employees ballot against unionrepresentation.Such a promise is improper no matter when the recreational facili-tieswere planned, and the evidence of the planning is beside the point of anymaterial issue in this case.Nor do I find any merit in the claim, put forward in theRespondents' brief, that the statement in question was justified because of "misleadingand deceptive statements by both Unions in their campaign propaganda (bulletinsand circulars excluded )t the consolidated hearing as immaterial) that the employees,could obtain such facilities only if each Union [sic] won the election and subsequently 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas designated as the bargaining agent."My examination of the voluminous "cam-paign propaganda,"in the course of passing on its admissibility,did not reveal theclaimed"misleading and deceptive statements"to which the Respondents allude, nordoes their brief specify where such statements may be found in the many documentsinvolved.Be that as it may, the Respondents have not established that the promiseof "immediate construction"of the recreational facilities mentioned in their circularwas made because of, or in response to, "misleading or deceptive statements"by eitherunion on the subject of such facilities.The sum of the matter is that the promiseconstituted interferencewiththe employees'freedom of choice in the election, and anabridgement of their section 7 guarantees;and that,as a consequence,the Respondentsviolated Section 8 (a) (1) of the Act.In addition to the written improprieties discussed above, the management of theplant made improper oral statements to employees in connection with the election.Some of these were made at a meeting convened by the management in the plantcafeteria during regular working hours about a week or two before the election.Employees were required by their supervisors to attend and approximately 100 werepresent.Legault arranged the program with Bruntand bothmade speeches to theassemblage.During the course of his remarks,Brunt, who spoke first,noting that the plant wasnewly established,asked the men, as a matter of fairness,to give the managementtime to put its plans into effect without a union at the plant;described and praisedan insurance plan that had recently been placed in operation for the employees;promised that they would be given a wage increase if they voted against union repre-sentation in the election;and asserted that if they chose unionization,the managementwould fight the choice as long as it could,and their wages would not be increased .8Legault addressed the employees in a loud and excited tone of voice,gesticulatingwith his arms.He opened his speech with a statement that management did notwant a union in the plant and would not tolerate one, and followed this withremarks to the effect that the plant was new, and management needed a chance andin time would pay better wages and provide more benefits; that a long-range wageplan would be put into effect if the employees voted against unionization in theelection;that the management would have increased wages previously,but did notdo so because "the union" would have accused the management of trying to influencethe election results; that if union representation was rejected,the management wouldprovide new recreational facilities;and that if the employees chose a union, theirworkweek would be reduced to 4 days, and management would continue to contestthe election result as long as possible and thereby stall efforts by the employees' repre-sentative to negotiate contract terms and a wage increase for them .98 Findings regarding Brunt's remarks are based on applicable portions of the testimonyof two employees, Cavanaugh and Browning. (Two other employees gave testimony con-cerning the meeting, but one, Bushman, sat too far from Brunt to distinguish what hesaid, and the other, Fowler, arrived late )Although testifying at length for the Re-spondents, Brunt gave no description of what either he or Legault said. Legault's testi-mony pictures Brunt as describing the insurance planThe Respondents urge rejection ofthe relevant testimony of Cavanaugh and Browning, basing the position in large measureon the fact that the account of one differs from that of the otherBut it appeared tome that both gave their best recollection, their differences (not of overriding significance,inmy judgment) arising from variables in powers of recall and articulation that oneinevitably finds in the testimony of two or more humans who describe remarks of anylength months after they were utteredIn contrast, as will appear, Legault gave testi-mony that was lacking in candor. Actually, Cavanaugh and Browning, although differingin expression, are in basic accord on the important point that Brunt made a promise ofincreased wages conditioned upon the election result.Moreover, there is evidence inabundance, as the circulars themselves establish, that it was management policy to makesuch promises, and there is thus strong corroboration for the testimony of Cavanaughand Browning.9 Legault's version of his speech, unlike the account of each of the four employees calledby the General Counsel, reflects no threat or improper promiseI am unable to accepthis account as a suitable basis for findings, for he did not appear to me to be as candidas he should have beenThis characteristic appears almost at the inception of his version,for he quotes himself as saying that management neither opposed nor favored unions forthe employeesSuch a profession of neutrality is quite at variance with the indubitablefact, established by the Respondents' own literature, if by nothing else, that they have astrong hostility toward unionization of their employeesI think it far more likely, asthe four employees claim in effect, that Legault expressed such hostility. It is also GENERAL ENGINEERING, INC., ETC.663Legault's speech, as well as Brunt's, contained unlawful promise and threat.Thesuperintendent's remarks on the subject of wages was much more than the expressionof a view that if the employees chose union representation, they would have to lookto their representative's bargaining efforts, rather than existing management plans,for wage increases.One may find on intimation to that effect if one does not gobeyond the allusions to the claimed long-range wage plans and the reason why noincrease had been granted, but these statements were tied to a threat that if theelection went against the management, it would do all it could to contest the electionresult in order to stall and delay negotiation of a contract and a wage increase forthe employees.This was but another way of saying that the employees would berewarded with increased wages if they voted the way the management wished, andpunished with stall and delay in bargaining negotiations and in the granting of wageincreases if the employees chose union representation. I hold that the Respondentsabridged the statutory guarantees of their employees, thereby violating Section8(a) (1) of the Act, and interfered with the employees' freedom of choice in theelection by each of the following: Brunt's promise that the employees would begiven a wage increase if they rejected union representation in the election; his threatthat if they chose such representation, the management would contest the choiceas long as it could, and the employees' wages would not be increased; Legault'spromise and threat to the same effect; his threat that the workweek would be reducedto 4 days if the employees chose union representation; and his promise that if theyrejected such representation, the management would provide them with new recre-ational facilities.10The Steelworkers Union contends that the Respondents made misrepresentationsto the employees prior to the election with respect to a collective-bargaining contractthen in effect between the labor organization and an aluminum producer namedReynolds Metals Company which, judging by the agreement, operates plants in asubstantial number of States, including a facility at Troutdale, Oregon.The contention centers on a document that was posted on a bulletin board at theplant maintained by the management and open to the view of the employees. Thedocument was placed on the board sometime prior to the election, was there at thetime of the balloting, and was still there some months later when the consolidatedhearing was held.The Respondents do not explain how the document came to beposted or maintained on their bulletin board, and, particularly in the absence of suchan explanation, the responsibility for such maintenance before and at the time ofthe election must be charged to the plant management or, in other words, to theRespondents.noteworthy that Legault gave untrue testimony that Woodruff, one of the dischargeesnamed in the complaint, voluntarily resigned, although the evidence establishes beyondany doubt that Woodruff was discharged. To be sure, there are variances in the testimonyof the four employees on the subject of Legault's remarks, but this is not decisive,although certainly a matter to be considered in evaluating their credibility. It isimportant to bear in mind that although couched in different terms, all four accounts ineffect impute both promise and threat to Legault ; and that this aspect of their tesimonyis corroborated by evidence, much of it consisting of the Respondents' own literature, thatitwas management policy to interfere with the free exercise of their employees' statutoryguarantees.Upon a full appraisal of the record and the witnesses, I have concluded thata composite of the testimony of the four employees reflects the significant features ofLegault's speech, and I have thus based findings on such a composite.10The General Counsel claims, and the Respondents in effect deny, that shortly beforethe election Foreman Yankee made a coercive statement to an employee (Yukich), and thata leadman named Hoke made one to another employee (Browning). In view of the sub-stantial volume of improper statements, including threats, already found above, and be-cause of the scope of the remedy to be recommended herein, I believe it would addnothing of substance to resolve the relevant issues relating to Yankee and Hoke, andI therefore do not pass on the questions.For much the same reason, I deem it un-necessary to pass on the legality of documentary statements by the Respondent (allegedin the complaint to be unlawful threats) that a choice of union representation in theelectionwould bring to the employees " a community torn by strife and hatred" (SW-Exhibit No3), andthat such a choice would result in "tough company" bargaining for"every penny" or "half pennies" (SW Exhibit No 2). Similarly, no usefulpurposewould be servedin passingon a disputed issue whethera leadmannamed Duarte made astatement to an employee (Yukich) to the effect that the management had a list ofemployees slated for discharge because ofunionactivity ; nor whetherthe Respondentsshould be requiredto acceptresponsibility for Duarte's remarks,ifmade. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDThe document consists of a single sheet of paper.One half of the visible side ofthe sheet, as posted, contains the following matter in print:AGREEMENTBetweenREYNOLDS METALS COMPANYTROUTDALE,OREGONandUNITED STEELWORKERS OF AMERICAC.I.O.-LOCAL 330The other visible half of the sheet, under the caption "Section 2.Annual WageIncreases," sets forth a schedule of progressive increases for a 3-year period beginningAugust 1, 1956; and contains the names of the purported signatories, consisting oftwo for the Troutdale plant and two for the named local affiliate of the SteelworkersUnion.One of the latter names is that of Dan LaMain, an organizer of the Steel-workers Union, who lives in the Dalles and has been engaged in organizational workamongthe Respondents' employees there.The posted document is, in truth, a composite of relatively small portions of twoseparate contracts.The language of the schedule of wage increases is identical withthat of a similarly labeled section 2 (of article XXIII) of a comprehensive agree-ment (printed in SW Exhibit No. 12A) between the Steelworkers Union (not the localaffiliate) and Reynolds affecting the latter's plants at the specified locations in widelyseparated parts of the United States.Among the contract's many provisions (whichspan some 30 pages of a printed pamphlet), in addition to section 2 of article XXIII,are clauses providing for wage studies to determine whether revisions should be madein the "established rate ranges" (section 4, article XXIII), and for increases in"incentive earnings" proportioned to the prescribed hourly rate increases (section 7,article XXIII).LaMain was not a signatory to the contract (which was signed by15 individuals on behalf of the Steelworkers Union).The purported signature in-formation in the posted document was obviously excerpted from another agreement,one between the local affiliate and the Troutdale plant, dealing with matters ofparticular application to that plant, but unrelated to wage increases (or, for thatmatter, any specification of hourly rates), incentive earnings, or wage studies.The posted document, in my judgment, has the effect of misrepresenting materialfacts beyond the misstatement to the effect that LaMain was a signatory to the con-tract containing the schedule of wage increases.This arises from the omission fromthe posted, composite of any reference to the schedule's companion provisions (con-tained, also, like the schedule, in article XXIII) dealing with projected wage studies,and with the proportionate increases in incentive earnings.Reading the document,one would not merely erroneously conclude that its contents came from a singleagreement between the local and Reynolds, but would be led to believe that the pro-visions for annual wage increases applicable to the Troutdale plant were those em-braced in the posted document, whereas, in truth, the contract from which the con-tent of "Section 2. Annual Wage Increases" was taken contained provisions underwhich the Troutdale employees, as well as those of the other Reynolds plants, couldreceive higher increments than those shown in the posted material. It will not do tosay that the very circumstance that the caption includes the phrase "Section 2" wouldput one on notice that there were additional contract terms in effect.The verynature of the phrase "Annual Wage Increases" in the caption would justify a beliefthat those were the only provisions for annual increments.Moreover, the captioncould not possibly put one on notice thatthe localand Reynolds had entered into acontract containing terms of any kind dealing with wage increases, for there hasbeen no such contract.The Respondents offer no explanation of the reason why excerpts from two differ-ent agreements were laced together and presented on their bulletin board to employ-ees as though the terms came from a single contract, nor why they omitted to men-tion other relevant contractual provisions; nor do they explain why they in effectmisrepresented to their employees that LaMain was one of those responsible for thepurported contractual terms in the document.Particularly in the absence of suchexplanations, the record impels the conclusion that the misrepresentations, by meansof both inclusion and omission, were designed to influence the employees to rejectunion representation in the election.As the Board has pointed out, in passing on asomewhat comparable issue: "Exaggerations, inaccuracies, partial truths, name-calling, and falsehoods, while not condoned, may be excused as legitimate propa-ganda, provided they are not so misleading as to prevent the exercise of a free choiceby employees in the election.The ultimate consideration is whether thechallenged propaganda has lowered the standards of campaigning to the point whereitmay be said that the uninhibited desires of the employeescannot be determined in GENERAL ENGINEERING, INC., ETC.665the election"(The Gummed Products Company,112 NLRB 1092, 1094). Theposted document, in my judgment, reached thepointdescribed by the Board in thecited case.By maintainingit on the bulletin board in the period preceding the elec-tion, the Respondents inhibited the employees' freedom of electoral choice.The claim by the Steelworkers Union that the Respondents engaged in a pre-election campaign of "vilification" and "hate" against the union,rests,judging byitsbrief, on the contents of literature distributed by the Respondents to the em-ployees.(Presumably, a somewhat comparableclaimof "vilification" alleged in thecomplaint is similarly based on such material, although the General Counsel doesnot say soin hisbrief and presentsno argumenton the matter there.)It is unnecessary to reproduce here all the documentary statements of the type inquestion, for reference to a few will suffice to exemplify the general vein or directionof substantially all, and serve as a basis for resolution of the issue presented.Onesuch exampleis a statement:"After the election, it should be added, the beer hallsand taverns will lose a lot of union organizer business .."(SW Exhibit No. 2.)The same document contains the following: "The union talks of their pension plan,they should, it has provided jobs for all the wife's [sic] of all theunionofficials."Another circular (SW Exhibit No. 3) states: "The . . . National Labor RelationsBoard will not allow a wageincreaseto employees once a petition has been filed foran election.TheUnionsdeliberately filed a petitionbefore the plant was completedthese Unions with their smart attorneys.deliberately cheated you and yourfamilies out of hundreds of dollarsthat the Company wanted to pay you."The record contains no evidence of the truth or falsity of the utterances againstthe Steelworkers Union and its representatives, of the type described above, andthat factor of itself, it seems to me, is sufficient warrant for rejection of the relevantclaim, quite apart from the question whether the material under consideration, evenif false, "may be excused," within the meaning of theGummed Productsdoctrine,"as legitimate propaganda."Thus without reaching that question, I shall recom-mend dismissal of the relevant portions of the objections and of the comparableallegations contained in paragraph V(g) of the complaint. I note, too, that inview of the disposition of the General Counsel's claim, it is unnecessary to con-sider the applicability of Section 8(c) of the Act to any of the alleged "vilification."The remaining question regarding the objections is whether the Respondents "con-spired" to permit ineligible individuals to vote in the election, and, if the manage-ment engaged in such conduct, what consequences should follow. I note in thatconnection that the Steelworkers Union concedes in its brief that the "evidenceconcerning this count is scarce in the record."In any case, the principal evidentiary support for the claim, as the briefindicates,consists of testimony by George Woodruff. then a supervisor in the plant, that afew days before the election he asked one of his superiors, another supervisor namedMack Holt, if the latter had any extra help he could spare for work in Woodruff'sdepartment; that Holt in the course of the ensuing conversation told him that hehad four men as "spare help" who were in the employ of a Portland firm namedGeneral Ore (apparently affiliated with the Respondents). and that the four hadbeen temporarily transferred to the Respondents' plant "for the election," wouldwork there until after the balloting, and then return to their jobs at General Ore.Holt testified that as far as he could recall all he said was that it was agreeable tohim that the "spare help" be used by Woodruff. It is apparent that there is no firmdenial by Holt that he made the remarks on the subject of the election imputed tohim, but in any case, upon my observation of both witnesses, I believe, and find,that the conversation substantially took the course described by Woodruff.iiThereis evidence that one of the four men voted, but the record does not establish whetherthe others did.Assuming,arguendo,that Holt's remarks to Woodruff warrant an inference thatthe Respondents temporarily employed four men at the plant for the express pur-pose of having them vote in the election. I can see no reason to pass on the questionwhether that is a sufficient reason for setting the election aside, bearing in mind thatthere are ample other grounds requiring that result, and that the Board's electionprocedures provide machinery for challenging voting eligibility. and for determin-ing issuesraised by such challenges.'2It seemstome that in the event of another"I regard Woodruff's testimony as credible, notwithstanding the fact that two of the"spare" employees were still employed at the plant at the time of the hearingTheevidence, it may be noted, does not clearly establish what disposition was made of theother two men after the election' By alluding to the procedure for challenges, I intend no implication that the relevantobjection was procedurally improper.Such a matter need not be determined here. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection, the parties thereto can adequately protect themselves against ineligiblevoting through timely and efficient use of the procedures for observation of theelection and for challenges.Accordingly, I shall recommend the dismissal of therelevant objection.In summary, the evidence establishes, as found above, that prior to the election,the Respondents made promises to employees conditioned upon the result thereof;made threats and misrepresentations to employees designed to influence that result;and by such conduct inhibited a free and untrammeled electoral choice by theemployees.It necessarily follows that the election should be set aside.IV.THE REMAINING ALLEGATIONS OF UNFAIR LABOR PRACTICESA. The discharge of Cavanaugh and Woodruff and related evidencePreliminary to consideration of the allegations pertaining to Cavanaugh andWoodruff, it may be noted that there are security rules and controls in effect at theplant in The Dalles, and a staff to apply and enforce them. The staff includesLynn R. Wallis, who, with the title of security officer, subject to the supervision ofthe director of industrial relations, has the function of protecting plant facilitiesand any property that may be on the premises. There is also a guard force whoseduties include the observation of the employees and visitors to the plant upon theirentrance and exit from the premises, and the prevention of unauthorized removalof property therefromTo perform these functions, one or more guards is stationedat a gate used by employees and other pedestrians to leave and enter the plant.Theguard force has a headquarters or office (also called the "guard shack") which isadjacent or close to the gate.A plant rule forbids anyone, whether an employee ornot, to remove property from the plant "without a properly signed pass," and re-quires the pass to be exhibited to a guard before the property is removed from thepremises.Cavanaugh entered the Respondents' employ at The Dalles in May 1958, workedthere in several successive capacities, including that of a loader in the shippingdepartment, and was discharged on June 15, 1959, under circumstances to be de-scribed later.As a loader, the position he held at the time of his discharge, it washis duty to load aluminum into freight cars located on a siding of the plant, and tosweep or otherwise remove "waste material" from the cars to prepare them forloading.Woodruff, whose termination, as will appear, was linked to that of Cavanaugh,was hired in September 1958 in the supervisory position of assistant superintendentof the plant foundry, which includes the shipping department, and worked thereafterin that capacity under the supervision of George Steele, the foundry superintendent,until the latter was transferred to the Torrance plant in or about the early part ofJune 1959.Upon Steele's transfer,Woodruff was promoted to succeed him andserved as the foundry superintendent until his termination on the same day asCavanaugh's.Steele, andWoodruff under him, supervised the work of about 30employees, and there can be no doubt, that both, throughout their tenure at theplant in The Dalles, were supervisors within the purview of the Act.Before entering the Respondents' employ, Cavanaugh had worked for a miningconcern in Riddle, Oregon, and, while so employed, had been an officer of a localaffiliate of the Steelworkers Union.He had lost a leg while at Riddle, and there issome suggestion in the record that his handicap prompted a recommendationfor his employment at the Respondent's plant. In any case, either about the timehe was hired or some 2 months later, he informed an administrative employee namedRobert Moore, who works under Legault's supervision, of his previous union mem-bership and position, and intimated, without elaboration, that he no longer hadany union affiliation because of some feeling he harbored against the Riddle local inconnection with his handicap.13"Whether Cavanaugh talked to Moore In July 1958, as the former stated, or shortlybefore his application for employment was approved, as Moore testified, is of no particularmoment.Similarly, the results in this case are not materially affected by the issuewhether Moore asked Cavanaugh at the time in question whether he "was affiliated withthe Union now" The limitationIn Section10(b) of the Act, if nothing else, precludes afinding that such interrogation violated the ActNor would a resolution of the issuemateriallyadd to,or detractfrom, the conclusion,amply supported by evidence of muchmore recent vintage, that the Respondents are hostile to unionization of their employeesand have implemented the hostility with unfair labor practices.For much the samereasons,I deemitunnecessaryto resolvedisputed issues whetherWallis interrogatedemployees Browning and Turner on the subject of union affiliationin 1958 when they, GENERAL ENGINEERING, INC.,ETC.667Whatever his attitude toward the Riddle local, Cavanaugh engaged in organiza-tional activities in the plant on behalf of the Steelworkers Union in or about Sep-tember 1958 (the month in which the union filed the representation petition), so-liciting employees to sign membership application cards, and securing about 20signatures over a period of some 10 days.He pursued no prounion activities in theplant thereafter, although, according to his testimony, he spoke in his residenceneighborhood "on behalf of the union" following the period of his plant activities.In October 1958, Steele told Cavanaugh that because of his good work record,he would be a "logical choice" for promotion to "shipping leadman" should anopening arise, but about 2 weeks later Steele informed Cavanaugh that he had madea "mistake," that no shipping leadman would be chosen at that time, and that theprior statement should be disregarded.However, the opening did arise during thecourse of the next few months (probably about the beginning of March 1959), andthe promotion was given to someone other than Cavanaugh.On direct examination, Cavanaugh gave testimony to .the effect that he askedSteele for an explanation during the early part of March 1959, and that the super-visor replied that Cavanaugh had beenpassedover because of his "past union ac-tivity."However, under cross-examination, giving what was apparently intended tobe an enlarged version of the same conversation, Cavanaugh did not quote Steeleto the same effect, but instead depicted the supervisor as interrogating him on thesubject of his past union affiliation and current organizational attitude.As isevident from his testimony under cross-examination, Cavanaugh equates such inter-rogation with adverse criticism of hisunionactivities, and this and other aspectsof his testimony present the possibility that his assertion that Steele told him he hadbeen denied promotion because of his "past union activity" is not a substantially ac-curate quotation of what Steele actually said, but rather the result of an inferencedrawn by Cavanaugh from remarks by Steele of a different content. Steele deniedthat he told Cavanaugh that the latter had been passed over for promotion becauseof his organizational activities, but it may be noted, also, that the Respondentsoffered no testimony explaining the reason for the failure to promote Cavanaughto the leadman's vacancy. In the context of the whole record, I think it likely thatCavanaugh did seek the explanation he describes, and that some conversation onthe subject of his union affiliation or activities ensued, but the characteristics ofCavanaugh's testimony, described above, preclude any reasonably certain determina-tion as to the content of Steele's remarks on theoccasionin question.Thus, therecord will not support a finding that Steele unlawfully interrogated Cavanaugh or,as the complaint in effect alleges, told the latter that he had been "passed over forpromotion because of (his) union activities." (The complaint contains no allega-tion that the failure to promote Cavanaugh stemmed from an unlawful discrim-inatory motive.)There is, however, credible evidence that the management was concerned inMarch 1959 with the subject of Cavanaugh's unionsympathies.In that month,General Manager Cronkite told Woodruff that the foundry was a "hot-bed of unionactivity"; that it was up to Woodruff as foreman there to get rid of the men respon-sible so that they would not "contaminate" other employees; and that the courseto follow was to operate the foundry "as a human centrifuge," keeping the men"mixed . . . [and] stirred up so that they couldn't group together and the badapples or union men.would be thrown out and wouldn't have a chance tocontaminate the other workers in that department."Woodruff asked who the unionadherents were, and Cronkite replied that there were about five or six, and namedtwo, Cavanaugh and Howard Bushman.Woodruff remarked that men under hissupervision appeared to be displeased with "benefits and wages they were receiving,"and that the best way "to defeat the union" was to grant "a few benefits and anincreasein wages."Cronkite responded that the "best defense was a good offense,"and reiterated his direction that Woodruff "get rid of those men."Then, replyingtoWoodruff's inquiry as to how that should be done, Cronkite stated that pretextscould be used, such as an excuse that the department was "overstaffed," or that theemployee involved had absented himself from his work area without authorization.Woodruff agreed to follow Cronkite's instructions, and with that the conversationclosed 14 (Actually, however, Woodruff did not comply with the instructions.)respectively applied for employment at the plant; nor whether Wallis, in September ofthat year,asked an employee named Bourland whether the latter had noticed any "unionagitation,"and enjoined Bourland to be on the lookout for union sympathizers and reportthem to themanagement.14Findings as to the conversation are based on Woodruff's credited testimonyCronkitedenied having any discussion with Woodruff about union activityStating that lie had 668DECISIONSOF NATIONAL LABOR RELATIONS BOARDEach of the foregoing directions and suggestions by Cronkite,including the pro-posal that pretexts be used to discharge union adherents,constituted an unlawfulinterference with the exercise of rights guaranteed employees by Section 7 of theAct, and as a consequence of each, the Respondents violated Section 8(a)(1) of thestatute.15Cavanaugh's attitude toward unionization of the plant underwent a change withina period of several weeks before the election.After hearing management repre-sentativesmake promises at plant meetings that employees would be benefited ifthey rejected union representation,Cavanaugh reached a conclusion to that effect,and expressed opinions of that nature to other employees. In April, also, he dis-cussed his change of attitude with Brunt.On the occasion in question, Cavanaughcalled on the personnel manager in the latter's office; asked what was in store forhim "if the plant did go non-union"in the election;stated that he intended to voteagainst the Union, and had told other employees of his opposition to unionizationof the plant;and, insubstance, expressed dissatisfaction with the Riddle local, giv-ing his reason therefor.Brunt stated, in effect, that he was pleased with Cava-naugh's attitude, and told the latter that his work record had been satisfactory, thatthere was no reason why he could not advance, and that there would be opportunitiesfor promotion.isFollowing the conversation, Cavanaugh solicited an unspecifiednumber of employees to vote against union representation in the election.During the course of investigation of the objections (which were filed early inMay 1959), Cavanaugh gave a representative of the Board an affidavit relating tothe election.About May 12, Brunt told Woodruff that Cavanaugh and anotheremployee, Bushman, had not "kept their promises to the company about refrainingfrom union activity"; and inquired whether the foundry supervisor knew anythingabout the matter.Woodruff replied that so far as he knew neither employee hadengaged in such activity "on the job."Brunt reiterated his view that the two menhad not adhered to their promises, and asserted that "the company would have toget rid of them." 17WhetherBrunt's allusionto "union activity" by Cavanaughreferred either to the affidavit or to remarks made by him away from the plantcannot be determined in the posture of the record, but subsequent remarks by BrunttoWoodruff several weeks later express a more precise reason for the management'snoticed that Woodruff was deficient in keeping his men busy, Cronkite testified that hesummoned Woodruff to his office for a discussion of the matter and directed the super-visor "to stir his men up to keep them from accumulating in bunches and clusters andtalking "Subsequently, Cronkite conceded that he told Woodruff "very vigorously" tokeep the foundry "stirred up and . . . his men from bunching up " This approaches anadmissionthat he told Woodruff to operate the foundry "as a human centrifuge," and itis thus evident, whether or not that phrase was used, that Cronkite himself gives sub-stantial support to an important aspect of Woodruff's versionWhat is more, theplausibility ofWoodruff's account is materially enhanced by Cronkite's testimony at onepoint that "it is quite possible" that he "discussed the unions" with Steele, Woodruff'simmediate supervisor,in the course of "trying to inquire why the people bunched up inthe foundry," thus preventing proper work schedulingAnother noteworthy matter isthat Cronkite himself promoted Woodruff to succeed Steele as foundry superintendent,and it is reasonable to conclude that Woodruff was regarded by the management as acompetent supervisor,and not a deficient one as ^Cronkite's testimony would lead one tobelieve.Moreover,Woodruff'sversion isgiven corroborative support by the impressivevolume of manifestations of antiunion animus by the management, much of it in incontro-vertible documentary formFinally,Woodruff appeared to me to be a candid witness withgood powers of recall.In short, I am persuaded that Cronkite's version of the discussionomits important details that Woodruff's contains,and have made corresponding findings.15H. N. Thayer Company,99 NLRB 1122, 1125, enfd 213 F 2d 748 (C.A. 1), cert.denied 348 U S 88319Cavanaugh and Brunt are not in significant disagreement as to the conversation, andI have based findings as to its content on the testimony of both It may be noted thatCavanaugh testified that the conversation occurred"on the same day as the election,"while Brunt stated that it took place about April 10. The conflictneednot be resolved,as it has no effect upon the material issues.17About a week or two before the election,as both Bushman and Brunt testified,in sub-stance,Bushman expressed concern that he was going to be discharged because of hisprevious union activities.The versions diverge on other aspects of the conversation, butthe areas of difference need not be resolved or reconciled,for the only point that need benoted is that Bushman testified credibly that on the occasion in question he assured Bruntand a supervisor named Holt,who was present,that he would refrain from union activitiesNeither Brunt nor Holt entered a denial that Bushman made a statement to that effect. GENERAL ENGINEERING,INC., ETC.669hostility to Cavanaugh.About June 2 or 3, 1959, Brunt reiterated his view toWoodruff that Cavanaugh and Bushman had resumed union activities, and that hehad heard that both employees "had attended some sort of a meeting and signedaffidavits to get a new election."Woodruff replied that he had also heard about theaffidavits, and asked Brunt how he had learned about the matter.Brunt gave noresponsive reply, but went on to say, in substance, that the management "wouldhave to get rid" of Bushman (who, it may be noted in passing, quit sometimelater). 18The freight car sweepings, mentioned earlier, from time to time included grainleft in the cars after their use by prior shippers.During his tenure as foundrysuperintendent, Steele followed the practice of permitting employees to take thegrain (or "waste material," as he described it) from the plant for such use aschicken feed.He never denied a request for the material, and, in all, issued someseven or eight property passes to employees who sought the sweepings.Woodruffissued one such pass to an employee, at Steele's direction, about May 18, 1959.On the same day, Woodruff suggested to Steele that instead of giving the sweep-ings to employees, the material be sold, if a market could be found, and that theproceeds be used to promote safety among the foundry employees.The proposalcontemplated that sporting or camping equipment be bought with the "safety fund,"and that employees who had not had an accident during a prescribed monthly periodbe eligible to participate in a "drawing" for such equipment. Steele approved theplan, stating he thought it was "a very good idea."That day, too, Woodruff out-lined the proposal to the plant's safety director, Keith Palmer, who similarly ex-pressed approval of the suggestion and lauded it, stating, also, that he had proposeda similar plan, of plantwide application, to "the company," but had not as yet beenable to secure the necessary funds.19In or about the early part of June 1959, Woodruff, who by then had succeededSteele as foundry superintendent, outlined the plan to Cavanaugh, who was a plant18Findings as to Brunt's remarks on both occasions are based on Woodruff's testimonywhich I credit.Brunt denied having knowledge of any union activity by Cavanaughfollowing their April conversationStating that he had a conversation with Woodruffconcerning Cavanaugh about the middle of May, he testified that it did not relate to unionactivities, but was a discussion pertaining to Cavanaugh's progressThe personnel man-ager also testified that he had no conversation with Woodruff about Bushman "at all thatI recall," but it may be noted that Brunt's testimony contains no version of a conversa-tion with Woodruff early in June on the subject of Cavanaugh, nor a denial that such aconversation took place. In any case, in resolving the credibility issues presented, I havetaken into account the fact that there are a substantial number of shortcomings in Brunt'stestimony, taken as a whole, including repeated efforts by him to avoid giving directanswers to pertinent questions as to matters that I am convinced are within his knowledge.A few examples,bearing on the issue whether the Respondents constitute a single employer,will suffice.One is his testimony that he does not know how he came to attend thecafeteria meeting (attended by General Engineering employees) addressed by himself andLegault, and which the latter testified he arranged with Brunt. Singularly, too, Brunt,although personnel manager at the plant for a substantial period of time, stated that he"could not answer" a question, and "do[es] not know," whether Legault works "underthe direction of Mr. Cronkite, the General Manager."Also, although it is clear that Bruntis a subordinate of Cronkite, notwithstanding the fact that the former is on the payrollof Harvey Aluminum, and the general manager on that of General Engineering, the per-sonnel managersought tosidestep a questionwhether Cronkitehas given him "orders,"testifying:"He [Cronkite]has requested me to do things if you want to make that asin the nature of an order-I don't."This,itmay be noted too, is not quite consistentwith prior testimony by Brunt that he interviewed employees at the "direction" ofCronkite.19There is no significant conflict between Woodruff and Palmer regarding their con-versation.Woodruff appeared to have the better recollection.I do not credit a claim bySteele that when the plan was broached to him, he told Woodruff that it "might possiblybe accepted,"and that Woodruff would have to secure permission from either Cronkite orLegault both for the removal of the grain and its proposed use.Why Steele should referhis subordinate to top management officials at the plant for permission to remove whatwas actually abandoned rubbish does not plausibly appear.And the Implausibility ofSteele's version becomes even more pronounced in the light of his own testimony to theeffect that he had always granted employees'requests for the "waste material" ;that hedid this without seeking prior authorization from Cronkite and Legault;and that it washis responsibility as foundry supervisor to promote safety in his department.For thereasons indicated, I have based the relevant findings on Woodruff's account of his conversa-tion with Steele. 670DECISIONSOF NATIONALLABOR RELATIONS BOARD"safety committeeman," serving by designation of the foundry employees, and hadofficial duties in the promotion of safety among them.The supervisor also instructedCavanaugh to describe the program at a "safety meeting" of such employees, andsack and store future grain sweepings for application to the plan; and asked Cava-naugh to let him know if anyone expressed interest in buying the material.Betweenthe time of this conversation and Friday, June 12, 1959, Cavanaugh and others inthe loading crew had occasion to sweep grain leftovers from the freight cars, andtheyplaced the sweepings in sacks.On Friday, June 12, 1959, about 4 p.m., the hour when a shift change occurs at theplant, a railroad employee named Montgomery, having heard that the grain was forsale, came to the plant gate in a truck to inquire about purchasing the material.Cavanaugh had been informed of Montgomery's interest by another railroad em-ployee earlier that day and had told Woodruff about the matter; and Woodruff hadinstructed him to make arrangements for the sale and turn the proceeds over to him.Montgomery, who did not know Cavanaugh by sight, stated his business to aguard upon arrival at the gate, asking for Cavanaugh by a nickname by which heis known.The guard, who was then engaged in "checking" employees entering andleaving the premises, replied that he did not recognize the nickname and had heardnothing about a projected grain sale.Brunt appeared at that point on his way to hisoffice which is nearby, and the guard asked him if he knew anything about the matter.The personnel manager said that he did not, but that he would "go in the office andsee if he could find out something about it." 20Soon after Brunt left, a departing employee, to whom Montgomery had mentionedhis business, saw Cavanaugh, signaled him to come to the gate, and identified himforMontgomery.Cavanaugh told Montgomery that the grain had been sackedand was located inside the entrance to a structure known as the general servicebuilding.Wallis and two guards were in the guard office at the time, and, deemingWallis to be "Chief of Security" (as Cavanaugh described him) and, therefore, aproper authority with whom to clear Montgomery's admission to the plant,Cavanaugh, followed by Montgomery, entered the guard office and spoke to Wallis,outlining the purpose of Montgomery's visit and the use to which the proceeds ofthe impending sale were to be put.Wallis made no reply.He testified that he paidno attention to what Cavanaugh had to say because he was on the telephone at thetime, but putting this testimony aside for later reference, I have no doubt that, inthe context of circumstances, Cavanaugh took Wallis' failure to reply as meaningassent to Montgomery's admission to the plant for the purpose of purchasing andremoving the grain.After Cavanaugh made the statements to Wallis outlined above, the former andMontgomery left the guard office and, in its vicinity, agreed on a total price of$5.75 for the six sacks of grain sweepings involved.At Cavanaugh's suggestion,Montgomery backed his truck through a gate, which is located about 40 feet fromthe guard shack, and within sight of it, and up a loading ramp that leads to thegeneral service building entrance, where Cavanaugh and Montgomery placed thesacks on the trucks without any hindrance or interference by anyone.The generalservice building entrance, it may be noted, is located some 60 to 150 feet from theguard office (estimates of the distance vary), but it is undisputed that the entrance,like the gate used by Montgomery to reach it, is within view of the guard shackarea.After the grain was loaded, Montgomery paid Cavanaugh the agreed priceof $5.75, and left the premises, driving at a rate of some "four or five miles an hour"through the gate by which he had entered. There was a guard on duty at the timeat the gate adjacent to the guard shack, and another inside the shackThe latter,at least (through a window), saw Montgomery's truck enter the plant premisesthrough the vehicular gate on its way to the loading area, and when it left.Neitherof these guards, nor any other member of the security staff, stopped, hindered, orotherwise addressed Montgomery at any time while he was on the premises followingthe remarks addressed by Cavanaugh to Wallis in the guard officeNeitherCavanaugh nor Montgomery had sought a property pass for the removal of thegrain, nor had one been issued.Upon completion of the transaction, Cavanaugh pro-ceeded to the foundry area and reported it to Woodruff.20Brunt claims that he instructed Montgomery to wait In the guard office pending hisInquiryI credit a denial by Montgomery that Brunt gave him any such instructionMontgomery, It should be borne in mind, has no interest in the results In this proceedingMoreover, a report (SW Exhibit No 20), dated June 19, 1959, made by Wallis to LawrenceHarvey regarding the grain incident, says nothing about any instruction to Montgomery,but, significantly, criticizes Brunt with the comment that after the latter spoke toMontgomery, he "should haveinformedthe guard the wheat was not to leave the plant,Instead of15 minuteslater." 11.GENERAL ENGINEERING, INC., ETC.671Montgomery had not heard from Brunt prior to his departure with the grain.After reaching his office, Brunt informed Cronkite by telephone of the projectedgrainsale, and the general manager replied that he was unaware that there was anygrainon thepremises,and that he would call back shortly.He did so about 5minutes later and told Brunt to inform Montgomery that no grain would be soldthat day.Bruntsummonedthe "sergeant of the guard" and requested him to carryout Cronkite's direction.The guard supervisor left to do so, but returned soonthereafter with the information that Montgomery had already left the premises andwas then "driving down the road." Brunt relayed the report to Cronkite by telephone.At 4:15 p.m. that same afternoon, Cronkite proceeded to the foundry area andspoke to Woodruff about the grain sale.Woodruff's version suggests that thisoccurred after Cronkite learned of the truck's departure, whereas, according toCronkite, he had not as yetbeenso informed; but, in any case, there is no significantconflict between the two accounts, both establishing, substantially, that Cronkiteasked Woodruff whether he knew abouta grainsale; that the foundry superintendentsaid that hewas awareof it and outlined the "safety program" for which the pro-ceeds were intended; that Woodruff stated that he had not issued a pass for theremoval of the material; and that Cronkite said he would continue his investigationof the matter.About 15 minutes later, Wallis visited Woodruff in the plant and told the latterthat the removal of the grain without a pass would cause "a lot of trouble," and that"some heads (would) fall over it."Woodruff replied that grain had been removedfrom the plant previously, although with a pass, and that the absence of one for thematerial in question was not of sufficient seriousness to warrant the discharge ofanyone.Wallis then said that both he and Woodruff might lose their jobs becauseof the incident, but that that might be avoided if they could "get together and shiftthe blame" to Cavanaugh.Woodruff responded that he would not agree to such acourse.Wallis stated that he was in difficulty because the truck had removedmaterial from the plant without a pass; that Woodruff was in trouble because of thegrain sale; that Cavanaugh "was a union man and the company wanted to get rid ofhim anyway"; and that he (Wallis) and Woodruff "would be in the clear" if theytook the position that Cavanaugh had sold the grain "for his own personal gain,"withoutWoodruff's knowledge.Woodruff rejected the proposal again, but statedthat "if it was a matter of saving" a guard from discharge, he would be willing to writeout apass, "timing[it] to appear that it had been given to the man who left with thegrain"; thatWallis "could handle the pass in any way he wanted to"; and that he(Wallis) could avoid "trouble . . . on his end" by making it appear that "theman . . . had had a pass in hispossessionand that the guards had accepted thatpass."Wallis said that sucha passwould be ofassistanceto him, and Woodruffproceeded to write one and gave it to Wallis.21Later that evening, about 7 p in., Wallis called Woodruff at his home and askedhim to come to the guard office.Woodruff complied, and upon his arrival foundWallis; the captain of the guard force, Bert J. Wyatt;and a sergeantof the forcenamed Irwin.Wallis ushered the groupintoa "back room"nearthe guard office.The only significant subject of the discussion that followed is that dealing with theissuance of a belatedpassfor the removal of thegrain,and, as to that, there is markedconflict in the evidence.21Wallis' version of the conversation is brief and far less detailed than that of Woodruff.Wallis testified:"I . . . asked him [Woodruff]if he knew of any grain had left the plant.He said,'Yes' I said, 'Did you give him a pass?'He said,'No' I said, 'Please do soon your way out tonight' " A number of factors have led me to base findings as to theconversation on Woodruff's testimony.One is my appraisal,previously noted, that hewas a candid witness.This characteristic appears in his assumption of responsibilityfor the suggestion that he issue an improperly timed pass, and his version of the con-versation includes a circumstantially detailed reason for his proposal.In contrast,Wallis does not quote himself as giving Woodruff any reason for his alleged request thatWoodruff issue a pass ; and, significantly, when Wallis was asked to explain the necessityfor-the issuance of a passafterthe grain had already been removed from the plant, histestimony took an implausible turn.His reply was : "There should bea pass in theguardhouse for any material regardless of who leaves the plant."The answer is plainlyunresponsive, but, in any case, it will not do as an explanation, for the plantrule is, asCronkite testified, that a pass is required for the removal of any property "before it'spassed through the gate." In short, Woodruff's testimony plausibly and franklyexplainshow the subject of the issuance of the belated pass arose ; Wallis' account does not.Finally, as regards the credibility resolution, it may be noted that Wallis testified that hemade no report of the grain incident to any of his superiors, including Lawrence Harvey ;whereas, the fact is that lie made such a report in writing to Harvey, and it is in evidence. 672DECISIONSOF NATIONAL LABOR RELATIONS BOARDWoodruff gave testimony on the subject to the effect that Wallis produced the passgiven him earlier and said that it was unacceptable.The reason given for this,according to the sense of Woodruff's version, was that the pass contained a time entrywhich had the effect of a misrepresentation that the pass had been given to theperson who had removed the grain.Wyatt,Woodruff testified, stated that "theyhad to have a pass for their records," and thereupon Woodruff, according to hisaccount, destroyed the pass previously given Wallis and wrote another that containedno time entry, and gave it to Wyatt.Wyatt testified on the point in issue that he told Woodruff that the guard forcewas "in a bad spot" and that "that was the only thing [he] was interested in"; andthatWoodruff thereupon produced "a piece of paper," saying: "I have here a passfor the grain, if you will take this, it will help clear the guard force and it will alsomake it seem that things were done right to begin with."According to Wyatt, herejected the pass with the statement that he did not want it, that he "wasn't at allinterested in attempting to cover up the facts in any way"; and that "what happenedhad happened" and would be so reported by him if he were asked.Wyatt testifiedthat he then thanked Woodruff; that both left "the back room [where the meetinghad been held] out toward the guardhouse"; that he procured a blank pass from theguard office and asked Woodruff if he "would mind filling it out when in front ofwitnesses [Wallis and Irwin] to show that he had authorized the wheat leaving theplant and so there would be no misunderstanding as to any attempt to cover upanything."Then,' according to Wyatt, Woodruff agreed, completed the form in thepresence of Wallis and Irwin, and gave it to Wyatt.Terming himself ",a spectator,"Wallis testified that he took no part in the dis-cussion.His account of the conversation is scant, amounting, substantially, to as-sertions thatWyatt and Woodruff talked "about a pass," and that Wyatt told Wood-ruff that "a pass should and must be obtained."According to Wallis, he did notaccompany Woodruff and Wyatt to the guard office, but went to his own office afterleaving the room where themeetinghad been held.A number of factors militate against acceptance of Wyatt's version.One is thatWoodruff's testimony that Wyatt asked him for a pass in the "back room" is corrobo-rated by Wallis who quotes Wyatt to the same effect. In fact, Wallis, who, like Wyatt,was called by the Respondents as their witness, testified that shortly before themeeting he "advised [Wyatt] that a pass was necessary to cover the issue of themovement of the grain." The plain meaning of this, in the context of events, is thatWallis told Wyatt to ask Woodruff for a belated pass; and that being the case, thisaspect of Wallis' testimony contributes support to Woodruff's account of what tookplace in the "back room."Moreover, Wyatt's claim that he rejected the offer of apass there, and that he "wasn't at all interested in attempting to cover up thefacts," simply do not jibe with his own testimony that he and Woodruff then pro-ceeded to the guard office where he asked Woodruff to make out a pass. The excusehe advances for doing so is that such a pass would be filled out before witnesses"and "understood" to have been "received much later than the actual incident," butthe attempted justification falters markedly when examined in the light of otherfacets of the record.For one thing, the allegedly rejected pass (which Wyatt claimshe "didn't actually look at") was, according to Wyatt's own account, tendered "beforewitnesses," includingWallis and Irwin, and it is not plausibly explained why thesame understanding that it was "received" belatedly would not attach to that docu-ment as much as the one allegedly procured from the guard office.For anothermatter,Wallis does not support Wyatt's claim that he was one of the "witnesses"to the guard office transaction.According to Wallis, he did not accompany Wood-ruff and Wyatt into that room, and the sense of Wallis' relevant testimony is that hedid not see Woodruff give Wyatt any pass.What is more, there is, to say the least,good reason to doubt Wyatt's claim that he resorted to the guard office pass, in lieuof the rejected one, "[s]o that there was no question of covering up."The docu-ment allegedly "filled out before witnesses" would no more comply with the plant'ssecurity regulations than the oneWyatt portrays himself as rejecting.The au-thority for that conclusion is Cronkite who testified that a pass is required for theremoval of any property from the plant "before it's passed through the gate"; andthat the rule is "one of the standard security measures" that he had inaugurated.Significantly, too, Cronkite admitted (with a demeanor of reluctance) that he re-gardsWallis' "advice" that a belated pass be secured as "highly improper"; andtestified that he has "no idea" what purpose such a pass could serve except toconceal the fact that the grain had been removed without one.Against the back-ground of this testimony, I give no credence to a claim by Wyatt that the belatedpass was sought from Woodruff because "the company requires a pass," and be-cause he "was interested in whether Woodruff had actually given permission(for the GENERAL ENGINEERING,-INC., ETC.673grain removal)or not."For much the same reasons, I do not credit testimony byWallis to the effect that he "advised"Wyatt to seek a belated pass because of a plantrequirement.Because of the lack of candor in the testimony of Wallis and Wyatt on the sub-ject, it would be an idle task to undertake a survey of the possible uses to whichthey intended to put the"highly improper"pass; nor is such an exploration neces-sary.It is enough to note here that the implausibility of Wyatt's explanation, cou-pled with the fact that Wallis' version of what took place during the interview doesnot support him at material points, leads me to find that his account is not a reliablebasis for findings.I credit Woodruff's version.That evidence warrants the con-clusion that whatever object Wallis and Wyatt had in mind in seeking the belatedpass, the purpose of the interview was not, as Wallis' testimony would lead one tobelieve, an investigation into the breach of security procedures.22On the morning of June 13, the day following his meeting with Wallis andWyatt, Woodruff worked at the plant without incident,but in the afternoon, uponhis return from lunch,he was stopped by a guard at the gate and told that an orderhad been issued to exclude him.Woodruff called Brunt from the vicinity of thegate and inquired why he had been excluded from the plant, and whether he hadbeen terminated.Brunt replied that there had been no termination,that theexclusion was attributable to the "grain business,"that the matter was under in-vestigation,and that"all parties involved would be kept off the company propertyuntil a complete investigation had been made."Woodruff then called Cronkite andreceived substantially the same information.Woodruff next reported to the plant on Monday morning, June 15, and was toldby a guard to go to Brunt's office.He did so, together with Cavanaugh who hadbeen similarly directed there, and,asWoodruff credibly testified,talked with Bruntabout "shop"and other matters unrelated to the grain sale until Cronkite appearedin Brunt's office.23Cronkite gave Brunt a terminal paycheck for Cavanaugh,told the personnelmanager to process Cavanaugh's termination,and then ushered Woodruff intoanother room for a private talk.Brunt proceeded to inform Cavanaugh that he hadbeen discharged,and gave him some papers to sign.The documents are not in evidence, but the testimony includes descriptions, with-out objection,of much of their material contents.One of the papers is a form thatcontains a question whether the employee affected felt he had been treated fairly.Cavanaugh's testimony suggests that the form contained an affirmative answer whenpresented to him; Brunt testified that Cavanaugh refused to"complete" the form.The result is the same,for Cavanaugh refused to sign the document.He signedanother form which contains a space for an entry as to"reasons for leaving."Theentry,made by Brunt,reads: "Security violation,engaging in private enterprise."22Wyatt's account of the meeting portrays himself as telling Woodruff that he(Wyatt)was there to investigate Montgomery's plant entry "without clearance"and the grain re-moval "without a pass" , and quotes Woodruff as saying,in response to interrogation,that he had not been present"when the grain went out and didn't know about that partof it," and as then relating at some length the origin and nature of the "safety fund"program, and what steps had been taken,and omitted,to secure"approval"of the plan.It is be noted that not only Woodruff's testimony omits any description of the interroga-tion and responses described by Wyatt, but that Wallis' account of the meeting also con-tains no description of such matters.Moreover,Wyatt's own testimony at one pointsuggeststhat whatpreoccupied him was the possibility that he and his subordinates wouldbe held responsible for the breach of security regulations.This appears when he quotes.It was a bad situation-put my guard force in a badspot-bastcally,thatwas the only thing I was interested in." [Emphasis supplied ] Inshort,I find myself unable to base any findings as to the meeting on Wyatt's testimony.z° I do not credit a claim by Brunt that Woodruff admitted during this talk that hehad not "obtained approval"of the safety program from Palmer.As Woodruff had se-cured Palmer's endorsement of the plan,I do not think it likely that he would tell Bruntthat he had not done so In fact, Brunt himself quotes Woodruff as saying that Palmerhad characterized the plan as"a good idea."Nor am I able to credit Brunt's claim thathe asked Woodruff why he "had not obtained a pass for the grain removal," and thatWoodruff replied that he had not done so because he was "negligent."This testimonycollideswith the plain fact that there would be no need for Woodruff to "obtain" a passfor removal of the "waste material,"since,like Steele before him,he had the right toissue such a pass,as is made evident by the very fact that none other than Wallis andWyatt, both of them security officials of the plant,sought a belated pass from him.599196-62-vol 131-44 '674DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrunt testified that he made the entry in Cavanaugh's presence; the latter stated thathe could not recall whether it was there when he signed. I credit Brunt,noting, in.that connection, that Cavanaugh testified that he told Brunt on the occasion in ques-tion that he "felt (his discharge) was because of the grain transaction." 24According to Brunt, Cronkite told him privately, shortly before the generalmanager led Woodruff into another room for their talk, that "Woodruff had re-.signed."Putting this testimony aside for later comment, it may be observed at thispoint that Woodruff had taken no such action.There is no question that Woodruff's termination was the central topic of theprivate talk between Cronkite and Woodruff, and that the upshot of the discussionwas that Woodruff was told to see Brunt for the processing of his termination, butthere is conflict on the question whether Woodruff was discharged or resigned in the.course of the discussion.On the point at issue, Woodruff denied that he madeany offer to resign, and testified that Cronkite told him that he "hated" to terminatehim, but a "thorough investigation" gave him "no other choice."Cronkite gavetestimony to the effect that Woodruff asked whether "the situation was so serious-that it was better for him to resign"; and that he (Cronkite), stating that Legaulthad reported that Woodruff wished "to resign rather than be terminated," repliedthat he would accept the resignation rather than discharge Woodruff and "puttingit on his record."The Respondent maintains that Woodruff was not discharged, but resigned.Thevalidity of this claim must necessarily turn on a resolution of what took place inthe talk between Cronkite and Woodruff.Before determining the truth of thematter, it may be observed that the Respondents' answer initially admitted thatWoodruff was discharged, and that this was not changed until the hearing wherethe Respondents moved, and were permitted to amend the answer by substituting adenial for the admission. In any case, putting the answer aside, the clear weightof the evidence, as will presently appear, supports Woodruff's version of the conver-sation, as well as his denial, contradicting testimony by Legault, that on the day ofhis exclusion from the plant, he told Legault that he preferred to resign rather thanbe discharged.25One factor to bear in mind in that regard, is testimony by Cronkite to the effectthat he decided to discharge Woodruff shortly before their private talk. (Legault,incidentally, testified at one point that it was he who made the decision.)Thistestimony by Cronkite of itself raises a doubt that Woodruff had previously madean offer to resign, but, certainly, if Woodruff had done so, and Cronkite informedBrunt of such an action, a decision to discharge Woodruff, at the time Cronkite (orLegault, for that matter) claims it was made would have little or no point.Be that as it may, a decisive guide to a resolution of the claim that Woodruff re-signed is to be found in undisputed evidence of what took place in his "terminationinterview" by Brunt immediately after Cronkite's private talk with the foundrysupervisor.The undisputed fact, described by both Woodruff and Brunt, is thatWoodruff declined to sign a "termination slip" that purported to set forth the "rea-son" for Woodruff's termination.Bruntgave no details of the entry, but Woodrufftestified, without contradiction, that the entrywas "reasonfor discharge-violationof security." I credit this testimony,notingnot only that it is uncontroverted but thatit is given support, although vaguely, by Brunt who quotes himself as asking Wood-ruff, when the latter balked at signing the document, whether "the terminology usedwas objectedto." 26Brunt, incidentally,claimsthatWoodruff replied that he had24At one point in his cross-examination, Cavanaugh subscribed to a suggestion that he-toldBrunt that he thought he was being discharged "for cause," but, subsequently, whenasked what "words" he used, he said that he told Brunt that he felt his dismissal "wasbecause of the grain transaction, so-called violation of security."Brunt, on the otherhand, quotes Cavanaugh as saying that he "had made a mistake which he felt was justifi-cation for the discharge." I think it probable that this is an overstatement of a remarkby Cavanaugh to the effect that he believed his discharge to be due to the grain incident.The very fact that Cavanaugh refused to sign the form containing the question whetherhe had been treated fairly suggests that he regarded his discharge as unfairIn anyevent, the reason for Cavanaugh's dismissal must be determined here in the light of thefull record, and not merely on the basis of what Cavanaugh said to Brunt25Woodruff talked to Legault on June 13, as well as to Cronkite and Brunt, on thesubject of his status following his exclusion from the plant. The only aspect of the con-versation that need be the subject of findings is the disputed question whether Woodrufftold Legault that he preferred to resign20 The evidence of the contents of the "termination slip" shown Woodruff is in no way,negated by the fact that Brunt's files include a document (General Counsel's Exhibit GENERAL ENGINEERING, INC., ETC.675no such objection, but this strains one's sense of the credible in the face of the un-deniable fact that Woodruff refused to sign the document. It is far more plausibleto believe, and I find, as Woodruff testified, that he told Brunt that his reason for de-clining to sign was that he "hadn't violated any security," and that he "felt that thesecurity end of it was up to the guards and the security force." It is also noteworthythatWoodruff testified, without contradiction, that after he declined to sign thepaper, Brunt asked him if he would like to write a letter of resignation, and that hedeclined, stating that he "could see no sense" in such a letter, because he had"already (been) terminated."Now, clearly, even if one puts aside Woodruff's rejection of Brunt's suggestionthat he resign, the content of the "termination slip" goes far to refute Cronkite'sclaim that he accepted an offer by Woodruff to resign, and gives correspondingsupport to Woodruff's version of what took place during the private talk.The sumof the matter is that I credit Woodruff's account of that discussion, as well as hisdenial that he expressed a preference for resignation to Legault; that the claim thatWoodruff resigned has the earmarks of an afterthought; and that Woodruff did notresign, but was discharged.The Respondents' contention that Cavanaugh transgressed by "engaging in pri-vate enterprise," and the claim in their brief that Woodruff violated plant regula-tions by "participating in an unauthorized private transaction," are untenable.Tobe sure, Cavanaugh signed the termination slip setting forth the purported reasonfor his dismissal, but experience in discharge cases arising under the Act teaches usthat an employee is often not privy to the motivation for his dismissal and may,from a limited perspective, signify acceptance of the reason given him, althoughsubsequent investigation of the reason may prove it false.At the heart of thematter is the undeniable fact that the subject of the alleged "private enterprise" wasabandoned rubbish, whether one calls it grain or, in Steele's words, "waste material."A second incontrovertible fact of large proportions is that before the incident inquestion, Steele as foundry superintendent, without consultation with Cronkite orLegault, initiated the policy of allowing employees to remove such rubbish, andsubstantially throughout his tenure as foundry superintendent repeatedly permittedemployees to take such material from the plant.A third basic fact is that theevidence establishes beyond cavil that in the sale of the grain neither Cavanaughnor Woodruff engaged in "private enterprise."The obvious meaning of the entryin the Cavanaugh termination slip is that he sold the material for "private" or, inother words, personal gain, but that this is devoid of any truth is made clear by thefact that it was Woodruff's duty as foundry superintendent to promote accident pre-vention in his department; that he openly discussed the program of selling the grainsweepings to provide a "safety fund" with Steele, while still the latter's subordinate,and Palmer, the plant's safety director, and secured approval of the program fromboth; that it was reasonable and natural for Woodruff to enlist Cavanaugh's aid forthe plan, for the latter was the safety committeeman of the foundry department;that in selling the grain sweepings, Cavanaugh acted upon instruction of his super-visor in pursuit of the management objective of promoting accident preventionamong employees; that Cavanaugh attempted to give Wallis advance notificationof the removal of the grain, and of its purpose, whether or not Wallis heard him (amatter to be discussed presently; and that the material was openly removed soonthereafter,without hindrance from any guard or security personnel, within easyview of the guard headquarters and the point where a guard was stationed at thetime.In the light of the foregoing, the claims that Cavanaugh was discharged for"engaging in private enterprise," and that Woodruff participated in a "private trans-action" (as the Respondents' brief puts it) in violation of plant regulations, are notentitled to credence, and I do not accept them.Moreover, although the grain sweepings were removed from the plant withoutprior issuance of a pass, contrary to a regulation, I am unable to place any stockNo 10A), bearing the caption "Termination Interview," purportedly pertaining toWoodruff, and containing the entry "Resigned" in space following the phrase "Reasonfor Leaving"The document is unsigned and bears the notation "Declined to sign."There is no evidence that this paper was ever shown to Woodruff, nor does the recordidentify the person or persons who made the entries.Legault testified that on the morn-ing of June 15 he "prepared a slip" for Woodruff's "voluntary quitting" and gave it to'Cronkite, but it would be no more than a guess to say that this alleged "slip" is the onelabeled "Termination Interview," and there is no evidence (nor any claim in fact) thatthe paper mentioned by Legault was ever shown Woodruff. Incidentally, if the documentwith the caption "Termination Interview" tends to prove anything, it is that Woodruffdid not resign. 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the claim that either Cavanaugh or Woodruff was terminated for "violation ofsecurity."Actually, neither removed any property from the plant, but passing thataspect of the matter, a rational view of the facts leads one away from acceptance ofthe claim.To begin with, I think it was quite reasonable for Cavanaugh to enter the guardoffice to seek clearance from Wallis, the plant security officer, for Montgomery'sentry into the plant and the removal of the grain.As Wallis pictures the scene, Cav-anaugh did not talk to him, but engaged in conversation with Montgomery; and he(Wallis) was on the telephone, paid no attention to the conversation, and did nothear what was said.The picture is not quite plausible, for it has the effect of draining rational mean-ing from the undisputed fact that Cavanaugh entered the guard office. Surely, itis anabsurdity to believe that he entered with Montgomery merely to talk to thelatter.And if he entered for the purpose he describes,as isquite reasonable tobelieve, is it plausible that he would talk to an unheeding person while the latterwas on the telephone and simply let the matter rest there? I think not.Anothermatter to note is that there is some self-contradiction in Wallis' testimony, for hestated that he does not "know what he [Cavanaugh] said," and, elsewhere, thatCavanaugh and Montgomery were "talking about safety rewards-this being a goodprize or this would be a better prize."Here, too, it does not plausibly appear whyCavanaugh should enter the guard office to talk to Montgomery about "safetyrewards," rather than to Wallis, when it is plain that Cavanaugh entered the guardoffice to talk about that subject to Wallis. I am persuaded, in sum, that Cavanaugh,as he testified, addressed himself to Wallis, outlined the safety program, and de-scribedMontgomery's purpose; and that one of two things happened: Either Wallisdid not fully hear what was said (he testified that he has hearing in only one ear)and made no reply for that reason; or understood, but deemed no reply necessarybecause he assumed that Cavanaugh or Montgomery would secure a property pass.In either event, I think it was not unnatural for a laborer such as Cavanaugh, whoregardedWallis as "Chief of Security," to conclude, as I am persuaded Cavanaughdid, that his explanation to Wallis, coupled with the lack of any reply, was sufficientwarrant for Montgomery to proceed to the general service building entrance, load thesacks of grain sweepings, and remove them from the plant.The point of all this isthat Cavanaugh acted upon reasonable premises, and this is particularly evident if onetakes into account the fact that the material involved was abandoned waste of a typethat employees had previously repeatedly taken with the permission of their foundrysuperintendent, and that what Cavanaugh did was not in pursuit of "private enter-prise" but in furtherance of an accident prevention program formulated by hisdepartment supervisor in the interest of the plant and its foundry department em-ployees.One would think that the "thorough investigation" to which Cronkitealluded in his private talk with Woodruff would have led to the conclusions outlinedabove rather than to the drastic step of discharging not only Cavanaugh, butWoodruff, who had been promoted to the post of foundry superintendent by Cron-kite himself only a short time before.From what has been said, it is evident that the Respondents have been far fromcandid inexplainingthe motivation for the discharges, and that it is not to be foundin the justifications put forward by them.The real motive nevertheless emergesfrom an appraisal of the whole record, and is lodged, I am convinced, in the man-agement's belief, formed after the election (most likely after Cavanaugh gave theaffidavit relating to it) that he had reneged on the promise he had made to Bruntto oppose unionization of the employees.The road to that conclusion begins with the fact that there is an abundance ofevidence that the Respondents are hostile to the free exercise by their employees ofthe rights guaranteed them by Section 7 of the Act.For the earmarks of thatattitude one needgo nofarther than the Respondents' written and oral preelectioncampaign material, which has been the subject of findings above, but, in addition,there are clear indications that the Respondents are disposed to apply the instru-ment of discharge as a means of inhibiting the exercise by employees of their statu-tory guarantees, and to use pretexts to conceal the unlawful conduct.The Boardfound as much recently inGeneral Engineering, Inc., et al.,125 NLRB 674, of whichI take official notice, where the Board held that Cronkite and another supervisorhad unlawfully discharged employees.These findings may properly be taken intoaccountin assessingthe motivation for the discharge of Cavanaugh and Woodruff.27zfN L R B v Reed&Prince Manufacturing Company,205 F.2d 131,139-140(C A. 1),cert.denied 346 U.S. 887;Western Cartridge Company v.N.L.R.B,139 F.2d 855,856-857(CA. 7). GENERAL ENGINEERING, INC., ETC.677More to the point, such policies were in effect given voice by Brunt, who is notonly personnel manager but on the staff of the plant's director of industrial relations,when Brunt complained to Woodruff within a period of a few weeks beforeCavanaugh's discharge that the latter had not kept his promise to abstain from unionactivities and had attended a meeting where he had signed an affidavit "to get a newelection"; and that "the company would have to get rid" of him28These attitudes, in my judgment, lie close to the heart of Wallis' proposal toWoodruff very soon (probably no more than a half hour) after the security officer,also a member of the director's staff, learned that the grain sweepings had beenremoved from the plant without a pass.Whether Wallis was genuinely concernedfor his job, as he told Woodruff, need not detain us. So much of the securityofficer's behavior relating to the grain incident has an equivocal or unexplainedcharacter that it would be a profitless task to canvass the question whether his pro-posal to make a scapegoat of Cavanaugh was motivated in any measure by a desireto insulate himself from criticism for a failure of the security system 29 It is enoughthat what he said points, in the context of the whole record, to the existence of anunlawful motivation for Cavanaugh's discharge.An important factor leading in that direction is that in making his proposal toWoodruff, Wallis, following much the same course as the Respondents do here,inflated the fact that no pass had been issued into a matter of extravagant propor-tions.The inflation is plain to see in the light of the evidence that the materialremoved was no more than rubbish of a type that had previously been repeatedlytaken by employees for their own purposes; that Cavanaugh sold the sweepings inthe interest of the plant and not in pursuit of a "private enterprise"; and that he actedupon reasonable premises in assuming that Wallis had assented to Montgomery'sentry to remove the sweepings.Against that background, it is fair to conclude thatWallis magnified the possible consequence of the absence of a pass, visualizing theprospect that Woodruff would lose his job as a result, in order to maneuver Wood-ruff into joining in a plan to level a false accusation against Cavanaugh that thelatter had sold the grain sweepings "for his own personal gain."Wallis' purpose swings into focus when it is remembered that the truth or falsityof the accusation would in no way alter the fact that there had been a failure in thesecurity system, and it is thus improbable that he urged such a course merely to makea scapegoat of Cavanaugh for the failure.There is ample evidence that Wallis hasa disposition for self-exoneration for the ineffectiveness of the system on the occa-sion in question, but a false accusation that Cavanaugh had sold the sweepings "for2s In view of Brunt's position, and his extensive participation, on the Respondents'behalf, in labor-management relations in the plant, his remarks to Woodruff aboutCavanaugh and Bushman on the occasions in question, as well as other statements madeby him regarding management policies, described earlier at various places in this report,are imputable to the Respondents, irrespective of whether one concludes that Brunt is asupervisor within the purview of the Act.ireA disposition for self-exoneration in the security failure, and a lack of frankness, arequite evident in a report (SW Exhibit No 20) on the failure made by Wallis to LawrenceHarvey a few days after it occurred In the report, Wallis disclaims my intention to"aliby [sic] for the [security] force or himself," but makes no mention of Cavanaugh'svisit to the guard shack with Montgomery shortly before the grain removal, nor of thefact that he and Wyatt sought and received the belatedpassfrom Woodruff.Moreover,so far from accusing Cavanaugh and Woodruff of engaging in "private enterprise," thereport actually goes in the other direction, in effect supporting Woodruff's claim, whichI have credited, that Palmer, the safety director, gave his approval to Woodruff's "safetyfund" program.Another matter to note is that the report in effect accuses Brunt ofattempting to use the grain incident to impair Cronkite's prestigeStating that aftertalking to Montgomery, Brunt "should have informed the guard the wheat was not toleave the plant, instead of 15 minutes later," and that when "Montgomerywas first con-tacted [by Wallis] he was under the impression Bill Brunt had approved" (the grainremoval),Wallis asserts, without further elaboration, that "Brunt was trying to em-barrass or belittle Mr. Cronkite "This, like other features of the report, raises a numberof questions to which Wallis has suppliedno answers.In fact, he denied making such areport, anditwas not until after he had testified and had left the hearing thatevidenceto the contrary was presented and the report offered and receivedin evidence.He did notreturn tothe witnessstand,nor did the Respondents present any evidenceto explaintheir failure to recall him.Following receipt of the report in evidence,a subpena forWalliswasissuedupon the application of the Steelworkers Union and delivered forservice to the sheriff of Wasco County, Oregon (the county in which the plantis locatedand Wallisresides).The sheriffmade a returnthat he hadmade "due and diligentinquiry"for Wallis for the purpose of servingthe subpena, but was "unableto find" him. 678DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis own personalgain" would put little gilding on the lily.Thus it is reasonable to-believe that Wallis had another motive for the proposal, and, particularly against thebackground of theRespondents'antiunion animus, Brunt's remarks to Woodruffsomeweeks earlier, and the fact that Cavanaugh acted on reasonable premises inomitting to secure a pass, there is goodreasonto conclude that Wallis proposed thefalse accusation because he was in search of a pretext to carry out a preexisting inten-tion by the management to discharge Cavanaugh because it believed that he hadresumed union activity.An intimation of this purpose is found in Wallis' statement,made in the course of the proposal, that "Cavanaughwas aunion man and the com-pany wanted to get rid of him anyway." That the purpose and the voice of Walliswere those of the management is clear.One need only note in that connection thatthe false accusation proposed by Wallis is substantially embodied in the allegationthat Cavanaugh "engaged inprivate enterprise" set forth in the Respondents' person-nel records.Actually, the symptoms of the pretext appear in much more than Woodruff'scredited testimony, and take on pronounced shape upona comparisonof the treat-ment meted out to Cavanaugh and Woodruff and that accorded Wallis, Wyatt, andthe guards on duty in the guard shack area at thetimeMontgomery's truck wason the premises. In omitting to secure a pass, Cavanaugh obviously acted uponreasonable grounds (whether or not one assumes the premise that it was he, ratherthanMontgomery, who had an obligation to get one); yet hisomissionhas beenblown up into a breach of security justifying not only his discharge but that of acompetent foreman who had been promoted but a short time before; and embroi-dered with untenableclaimsthat Cavanaugh "engaged in private enterprise," andthatWoodruff participated in it. In contrast, the security system, for all its super-visory hierarchy and elaborate inspection precautions, had a glaringfailure, as isclearly evident from the fact that Montgomery entered and left the plant premises.in his truck, in broad daylight (obviously so, since the time was about 4 p m. ona June day), within sight of at least one guard, and within easy view from the-guard shack area; yet not a single member of the security force was discharged.AcceptingWyatt's testimony in the matter, all that happened to the guard whosaw the truck enter and leave was that Wyatt "reprimanded (the guard) orally and inthe form of a letter.placed in his file."The disparity, gross as it is, becomeseven more pronounced when one takes into account Cronkite's testimony that heregards the plan to secure a belated pass from Woodruff as "highly improper," and"that it could have had no purpose except to conceal the fact that the grain had beenremoved without a pass.That the Respondents feel the weight of the disparity upon their case is made-evident by the fact that they seek to escape its consequences with proffered justifica-tions for the sec'irity force to the effect that the guards on duty in the guard shackarea were preoccupied with matters such as the shift change, and that Montgomery'svehicle resembled a railroad truck (althoughit isnot explained how that would alterthe guards' obligations, and Wyatt himself gave testimony to the effect that the guardwho saw the truck enter and leave knew Montgomery's purpose).These feebleexplanations cannot obscure the fact that the very purpose of the guard force is toprevent an unauthorized removal of property; that if any part of the plant organiza-tion was seriously remiss in allowing the truck to enter and leave without hindrance,itwas the security force; and that not one of its members has been discharged,,although if one is to believe Cronkite, two of the security staff, Wallis and Wyatt,.engaged in the "highly improper" act of seeking to conceal the security failure withthe belated pass received by Wyatt from Woodruff.30As to Cavanaugh, I have no doubt, and hold,in sum, that thereasonsput forwardby the Respondents for his dismissal are but a pretext to conceal the fact that he wasdischarged because the management believed that he had resumedunionactivity; andthat by the discharge, the Respondents discriminated against Cavanaugh in violationsof Section 8(a)(3) of the Act, and interfered with, restrained, and coerced em-ployees in the exercise of their Section 7 rights, thereby violating Section 8 (a)( I)'of the statute.30 Cronkite claims that he "almost" discharged Wyatt because the latter secured thebelated pass, but did not do so because he "accepted" an exnlanation by Wyatt that hewanted the pass "as a matter of record" It was after testimony in this vein thatCronkite admitted he had "no idea" what purpose such a pass could serve, "except tocover up" the removal of the grain, and then, in effect contradicting his claim that he"accepted"Wyatt's explanation, conceded that he still believes that Wyatt acted im-properlyI am unable to credit Cronkite's claim that he "almost" discharged Wyatt, norsubsequent testimony he gave that he made a recommendation to the plant's director ofindustrial relations that Wallis be disciplined. GENERAL ENGINEERING, INC., ETC.679'In Woodruff's case,particularlybearing inmind that he was promoted but a shorttime before his discharge, as the justification for his termination put forward bythe Respondents does not stand up, the only rational inference one can draw fromthe record is that he was dismissed because he rejected Wallis' proposal that he joinin the false accusation that Cavanaugh had sold thegramsweepings "for his ownpersonalgain."That, I find, was the reason for Woodruff's discharge.As the moti-vation for the proposal was unlawful, it follows, under well-established doctrine,thatWoodruff's discharge because he rejected the proposal was also unlawful, not-withstanding the fact that he was a supervisor within the meaning of the Act andthusnot anemployee within the reach of Section 8(a)(3).31Applying that principle,.I find that by discharging Woodruff, the Respondents abridged Section 7 rights ofemployees, and thereby violated Section 8(a)( I) of the Act.B. The discharge of Fowler and related evidenceLloyd K. Fowler is a welder by trade and has been employed in that occupationmuch of the time since 1942.He holds a "state certification for pipe welding" (forwhich, as the record indicates, one must qualify by examination); and a welder'squalifying certificate issued by the American Bureau of Shipping.He applied for work as a welder at the Respondents' plant in The Dalles in No-vember 1958.He was hired in that month, but as a laborer. In that capacity hehelped weigh freight cars over a period of about 4 or 5 months, and then workedin a department of the plant called the "pot rooms."He was employed in that de-partment at the time of the election.Fowler served in the election as an observer for the Steelworkers Union. Inthat capacity he was present at a meeting on the morning of April 27, the first day ofthe election, attended by a field agent of the Board; representatives of the two unionson the ballot, including an employee who served as observer for the AluminumWorkers; and management personnel consisting of Cronkite, Hinz, and Brunt.Thepurpose of the meeting was to discuss a list of eligible voters submitted by Cronkite.During the course of the discussion, Fowler raised a question as to the adequacy ofthe list, noting that identification of those listed was difficult because initials wereused in lieu of first names, and no "badge number" was specified; and that there"was no way of telling" whether they were male or female, or in which departmentthey were employed. Fowler also questioned the eligibility of some 13 persons listed.Cronkite agreed that one or two of the names be deleted, but took the position thatthe rest were eligible to vote, and these were not removed from the list.InMay 1959, about 2 weeks after the election, Fowler was transferred, withoutany change in wages, to the position of welder in the plant's fabrication and machineshop which functions under the supervision of a foreman named Hal Lauderdale.The latter is subject to supervision by a Harvey Aluminum staff member namedWilbur C. Reynolds who, with the title of master mechanic, is "supervisor overplantmaintenance."Toward the end of May 1959, a machine shop leadman named Mark Demeron,who exercised some supervision over Fowler, mistakenly led Fowler to believe thathe would be entitled to a week's vacation, and could take the time in the middle ofJuneFowler was also interested in securing an additional week's leave of absenceto harvest a cherry cropon a smallfarm he owns, and on one occasion or anotherin June (the date is not established), he went to Cronkite's office to find out whetherhe would be given the required time off. After some discussion of this subject (de-tails of which need not be set forth because they are of no real moment), Cronkiteasked Fowler whether the Steelworkers Union was "still in town," and receiving anaffirmative reply, inquired whether Fowler had "any contacts with them."Fowlerreplied that the only one he had had was when be had gone to the address of theorganization in The Dalles to make a statement to a representative of the Board re-garding the election (which was then under investigation as a result of the objections).Cronkite then asked how Fowler felt "about the union, since it had lost in the elec-tion," and Fowler replied, in substance, that the employees would be more satis-fied if men doing the same work were paid the same wage, and that he felt that he hadreceived "a raw deal" because his wages had not been increased when he was trans-ferred from a laborer's status to welding work, for which other welders received morethan he.Cronkite remarked that Fowler had "worked too long for trade unions,"and believed "every man was an equal," that such equality was not in effect at theplant, and that he would discharge Fowler if he believed him to be "an organizer forthe Steelworkers Union."Then, noting that the management would do a largesiTalladega Cotton Factory, Inc.,106 NLRB 295, enfd 213 F. 2d 208 (CA. 5) ;Jackson Tile Manufacturing Company,122 NLRB 764. 680DECISIONSOF NATIONAL LABOR RELATIONS BOARDamount of construction work at the plant that summer with nonunion labor, Cronkiteasked Fowler whether he thought the plant would be picketed, and Fowler expressedthe belief that there would not be a picket line.That ended the conversation 32Shortly thereafter, about June 15, 1959, Fowler discussed his vacation and leavewishes with Reynolds, and the latter told him that he was not entitled to a vacationuntil November, and that he could not be spared for a leave of absence because thedepartment was "short-handed."The supervisor also said that it would "simplify"matters if Fowler "quit" to look after his cherry harvest, and then returned for theconstruction work anticipated for the summer.Fowler replied that he would notquit because he wished to retain his seniority standing.Reynolds retorted thatFowler's work was unsatisfactory because he was "too slow," and Fowler remarkedthat he had not previously heard any criticism of his work, to which Reynolds re-plied that about 3 weeks earlier he had instructed both Lauderdale and Demeron"to jack (Fowler) up."Fowler said that he had not been criticized by either, but,on the contrary, had been complimented by both.33As Fowler testified credibly, neither Lauderdale nor Demeron had ever expressedcriticism of his work to him, and each had on several occasions complimented himprior to his talk with Reynolds.34On June 19, 1959, a few days after that conversation, Demeron told Fowler thathe had been instructed by Reynolds to inform Fowler that he was being dischargedthat day.As Fowler testified, he asked for the reason, and Demeron replied thathe did not know.35At the close of his shift, Fowler went to the plant office and,encountering Cronkite, asked the latter for the reason for the termination, and theFindings as to the conversation are based on Fowler's credited testimonyAccordingto Cronkite, under direct examination, the conversation included no discussion "regarding(Fowler's) union activity "He testified that a day or two later, on an occasion whenFowler reported that his foreman had denied the requested leave, he asked Fowler whetherhe was having any trouble with other employees because he had acted as an electionobserver, and assured Fowler that it "cold shoulder" by others would not be tolerated bythe managementHowever, in subsequent testimony, Cronkite conceded that he had noinformation that other employees were ridiculing Fowler or giving him a "cold shoulder "Thus it does not plausibly appear why Cronkite should have given Fowler a gratuitousreassurance, and the terms in which the general manager quotes himself to that effect donot strike a convincing noteMoreover, under cross-examination, he admitted that in aconversation he had with Fowler about the vacation subject, he asked Fowler "whetheror not the Steelworkers were still in town "He also conceded that in such a conversationthere was some discussion of construction work the management had in prospect, and thathe "could have" asked Fowler for his opinion whether the management would "have anyunion trouble over this construction."Thus, Cronkite himself gives partial support toFowler's relevant testimony, and it is evident that Cronkite's discussion of "unionactivity" with Fowler embraced far more than a concern that the latter would be givena "cold shoulder" because he served as an observer. In short, Fowler's account of whatpassed between him and Cronkite appeared to me to be more reliable than that of thelatter, and I have made corresponding findingsasThe versions of Fowler and Reynolds are in substantial accord as to much of theirconversationIn his account, Reynolds neither quotes himself as saying the machineshop was "short-handed," nor describes Fowler as protesting that lie had been compli-mented by Lauderdale and Demeron ; but neither does Reynolds' testimony contain anydenial that such statements were made.Actually, it is undisputed that Lauderdale andDemeron had complimented Fowler, and there is thus no reason to doubt that Fowlerwould point that out to ReynoldsThe undisputed fact that Demeron and Lauderdale never expressed any criticism toFowler adds weight to his testimony that both complimented him several times, and Icredit such testimonyApart from that, it is well to note that each of the two supervisoryemployees conceded that he complimented Fowler for the quality of his welding workDemeron did not specify the date when he did so, and Lauderdale stated that he com-mended Fowler about 2 days after the latter was transferred to the machine shop.3s I do not credit a claim by Demeron that his reply to Fowler's query was that thereason for the discharge was that Fowler was "too slow." In determining the credibilityissue, I have taken into account,the undisputed evidence that Fowler had never been toldof any shortcoming in his work, but, instead had been complimented by Demeron beforethe former's talk with ReynoldsMoreover, Demeron admitted that Reynolds had notgiven him any reason for the discharge.Another matter reflecting on Demeron's credibilityis that one would be led to believe from his testimonythat he wasnot responsible forFowler's assumption that he would be given a vacation that summer In point of fact,Reynolds testified that Demeron was responsible for that mistake. GENERAL ENGINEERING, INC., ETC.681general manager replied that there was no "more production welding here."Cron-kite referred Fowler to the personnel office for his terminal pay.Fowler proceeded to that office, and there Brunt's secretary gave him some papersto sign.One contained the following as the purported reason for his termination:"Involuntary, not qualified, slow and not interested in the work."The secretaryhad made the entry at Brunt's direction. It is undisputed that Fowler signed thedocument, and that he copied theallegedreason for histerminationstated there,but there is conflict in the evidence as to what preceded the execution of the paper.According to Fowler, when the document was presented to him, he told the secre-tary that he would not sign the paper, and she replied that he would not be giventwo terminal paychecks she had for him if he didnot sign.The secretary deniedthat she made such a statement, but her memory of the occasion appeared to meto be somewhat infirm. Before the denial, she testified that she could not rememberwhere she got Fowler's paychecks, and she stated that she does not recall "that therewas anything said" about them.At another point, she stated that "the extent of ourconversation was that Iprobablyjust indicated where he was to sign the papers andI told him to complete this one paper which herefused"(she does not describe thisdocument) ; and elsewhere she testified that he signed one paper, and declined tosignanother; that she then gave him a third containing "the reason for his termina-tion"; that he made some notes from the document; and that "Idon't rememberanything else about the conversation." [Emphasis supplied.]Although one is leftuninformed by the secretary's testimony as to the contents of the paper Fowlerdeclined to sign, the fact remains that she does corroborate his testimony that herefused to sign one of the papers given him and made notes from it. This supportshis claim that he balked at subscribing to the purported reason for the dismissal,and I have no doubt that he did so. Against that background, I find plausible histestimony that he signed the document only after the secretary told him that hewould not be given his paychecksunlesshe did so, and I credit his testimony to thateffect.In August 1959, some weeks after the charge alleging that Fowler's dismissal wasunlawful was filed, Cronkite telephoned Fowler sand offered him employment at theplant as a welder, and at the same time sent Fowler a letter by registered mail tothe same effect. (Cronkite testified that he could not recall whether he made thecall before or after he posted the letter.)Fowler accepted, reported for work onAugust 17, 1959, and was assigned to pipewelding tasks connected with some re-modeling and extension of the plant facilities.He was still employed in such workat the time of the consolidated hearing some weeks later.His tenure is "indefinite"and is dependent upon the duration of the construction work involved or, in otherwords, is not regarded as having the degree of permanence of that of the machineshop staff.His work performance, since his return, has been admittedly satisfactoryto themanagement.As in the case of Cavanaugh and Woodruff, the General Counsel maintains thatthe reasons assigned for Fowler's dismissal are but a pretext to cloak an unlawfulmotivation, which the General Counsel in effect views, in his brief, as a projectionof the Respondents' policy of inhibiting the employees' exercise of their statutoryguarantees.The Respondents, on the other hand, contend that Fowler was discharged fromhis post in the machine shop because he was incompetent to perform the tasks as-signed to him there, and in support of the claim presented testimony by plant per-sonnel.Basically, the sum of this testimony, given in the main by Demeron,Lauderdale, and Reynolds, is that most of the welding in the machine shop was inmaintenance or repair work, requiring a different type of skill from that needed forconstruction welding; that thus for the plant's maintenance or repair work, unlikeconstruction welding, the welder must in "the majority" of cases prepare his own"layout" (such as a sketch or similar plan) for his tasks; that Fowler could not dothis adequately; and that he was "too slow" for the type of welding required, asexemplified by an excessive length of time he took in constructing a pipe rack.According to Lauderdale, he twice recommended Fowler's discharge to Reynoldsabout a week before the dismissal; and Reynolds testified that, with Cronkite'sapproval, it was he who decided to discharge Fowler because the latter was "out ofplace" in the work he was required to do in the shop, and "could not handle (it)efficiently."The Respondents produced no time records or "layouts" by Fowler to supporttheir allegations of incompetence, and the claims to that effect rest entirely uponevidence in the form of subjective opinions given by plant personnel whose interestor neutrality is at least open to question.Weighing against the acceptance of theseopinions is the undisputed evidence that Fowler has been a welder for much thebetter part of two decades, and holds certifications evidencing qualification in that 682DECISIONSOF NATIONALLABOR'RELATIONS BOARDcalling from disinterested authorities, one of them a State.However, one is not putto a mere choice between subjective opinions given by the Respondents' witnessesand the evidence of Fowler's experience and qualifications, for, upon careful studyof the record, there is much to support the conclusion that the discharge stemmedfrom an unlawful motivation.In Fowler's case, as in that of Cavanaugh and Woodruff, one must bear in mindthe substantial evidence of the Respondents' hostility to their employees' exerciseof Section 7 rights; and of the management's disposition to use pretexts to dischargeemployees as a means of inhibiting the exercise of such rights.Particularly againstthat background, the timing of Fowler's dismissal has significant meaning, for hewas discharged not long after he told Cronkite that he had gone to the address ofthe Steelworkers Union in The Dalles and had there given "testimony" (as Fowlertermed it) or, in other words, had made a statement, to a Board representative en-gaged in investigating the election.Cavanaugh, too, it is well to recall, was dis-charged not long after the management received information that he had attended"some sort of a meeting" and had signed an affidavit "to get a new election."Moreover, as regards the timing, although the Respondents' allegations regardingFowler would lead one to believe that he was inadequate and incompetent much ofthe 4 or 5 weeks he worked in the machine shop, it is an incontrovertible fact thatthe first time that any criticism of his work was voiced to him was when Reynoldsdid so but -a few days before the discharge; and that this came after Cronkite learnedthat he had given a statement to the Board representative.This absence of criticismtakes on particularly significant meaning when it is borne in mind that Fowler'swork on the pipe rack, upon which the Respondents place much stress as evidencinghis alleged incompetency, took place, according to Demeron, some 3 weeks beforehis dismissal.The Respondents offer no explanation for ,this singular lapse, and theabsence of one adds weight to a conclusion that the criticism, coming when it did, wasno more than a contrived predicate for Fowler's discharge.The inference is stronglybolstered by the evidence that so far from saying anything to Fowler about short-comings in his work, his immediate supervisors, Demeron and Lauderdale, actuallycomplimented him on his performance.Moreover, the conclusion is not negated by the fact that Fowler has, since his dis-charge, been given employment at the plant in pipewelding involved in a construc-tion project there.He entered on this employment almost on the eve of the con-solidated hearing.(The complaint, which was served upon the Respondents onAugust 13, 1959, 4 days before the employment began, contained a notice that thehearing would begin on September 1, 1959.) It is also noteworthy that Cronkitewas hard put to it to explain why the offer of employment was made by registeredmail, as well as by telephone.His claim in that regard is that he used the registrymethod because he "wanted to make sure" that Fowler received the letter, adding,subsequently, that Fowler "had moved," and that he was "not sure" of Fowler'saddress.However, Cronkite was certain enough of Fowler's location to be able totelephone him, and it does not appear that a letter sent by regular mail, particularlyin a relatively small community such as The Dalles, would be any less likely toreach the addressee than one sent by registered mailI think it a reasonable in-ference that the registry method was used in order to make a postal record of thefact of mailing, and that the record was made with a view to achieving some endin the impending hearing. It is evident that Cronkite has chosen not to say whatthe end was.One can think of a number of possible reasons for the employmentoffer, such as 'a shortage of welders in the area, or a desire to establish a cutoff datefor any backpay that may be due Fowler in the event of a holding that his dischargewas unlawful, or to give supporting color to the Respondent's' claim that they re-garded Fowler as competent in construction, as distinguished from maintenance,welding and thus found him inadequate for employment in the machine shop; butI see no need to make any determination of the reason for the employment offer.It is enough that in the absence of a candid disclosure of the reason why the registrymethod was used, it would be improvident to hold that the offer of reemploymenteither negates 'the existence of an unlawful motive for the discharge or gives effectivesupport to the Respondents' claim that Fowler was proficient in construction, butnot maintenance, welding, and thus unsuitable for employment in the machine shop.The reasons assigned for Fowler's dismissal, as in the case of Cavanaugh andWoodruff, do not survive scrutiny. It is fair to conclude that the management, againas in the case of Cavanaugh, reacted unfavorably to information that Fowler, whosedismissal followed Cavanaugh's by only a few days, had been to the local office ofthe Steelworkers Union and had given a statement there on the subject of the electionto a Board representative.Cronkite, it is reasonable to believe, would entertain theview that Fowler's statement was contrary to the management's interest, for Fowler, GENERAL ENGINEERING, INC., ETC.683acting as an election observer for the Steelworkers Union, had raised questions onthe first day of the election at a meeting attended by Cronkite as to the propriety andadequacy of the voting eligibility list submitted by the general manager.Against thatbackground, and particularly taking into account the Respondent's antiunion animus,the absence of any adverse comment to Fowler on his work prior to the disclosurethat he had given a statement regarding the election, the timing of Reynolds' criti-cism and of the dismissal, and the fact that the justifications for the discharge put for-ward by the Respondents do not stand up, I am impelled to the conclusion that thedismissal resulted from the disclosure that Fowler had made a statement on the sub-ject of the election at the office of the Steelworkers Union. In other words, Fowlerwas dismissed for what the Respondents regarded as a union -activity-36By the dismissal, the Respondents violated Section 8(a)(3) of the Act, and inter-fered with, restrained, and coerced employees in the exercise of rights guaranteedthem by Section 7 of the Act, thereby violating Section 8(a) (1) of the statute.Asthe position in which Fowler has been reemployed is one of an indefinite or tem-porary tenure, and is therefore not the substantial equivalent of the one from whichhe was dismissed, I shall, in order to effectuate the policies of the Act, recommendthat he be offered immediate reinstatement to his former position or its substantialequivalent.The Respondents also abridged their employees' Section 7 rights, thereby violatingSection 8 (a) (1), as a result of Cronkite's interrogation of Fowler as to whether theSteelworkers Union was "still in town," whether he had "any contacts" with it, andhow he felt "about the union, since it had lost in the election"; and as a conseqeunceof the general manager's statement on the same occasion that he would dischargeFowler if he thought him to be ",an organizer for the Steelworkers Union."V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents found to be unfair labor practices in sections IIIand IV, above, occurring in connection with the operations of the Respondents de-scribed in section I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.VI.THE REMEDYHaving found .that the Respondents have engaged in unfair labor practices vio-lative of Section 8(a)(1) and (3) of the Act, I shall recommend that they ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.The Respondents' unfair labor practices strike at the heart of rights guaranteedemployees by Section 7 of the Act 37 The rights involved are closely related to othersguaranteed by Section 7. In view of the nature of the unfair labor practices foundabove, and of the fact that the Respondents have committed other violations of theAct, as found by the Board inGeneral Engineering, Inc., et al.,125 NLRB 674, thereare reasonable grounds to anticipate that the Respondents will infringe upon suchother rights in the future unless appropriately restrained.Therefore, in order tomake effective the interdependent guarantees of Section 7, 1 shall recommend anorder below which will in effect require the Respondents to refrain in the future fromabridging any of the rights guaranteed employees by said Section 7.3880 In determining that the discharge was unlawful, I base no findings on undisputedevidence that shortly after the election a minor supervisory employeed named Van Peltexpressed hostility toward Fowler to an employee named Turner because Fowler hadserved as a union observerTurner testified that Van Pelt gave "orders" to an estimated10 or 12 employees, but the type of supervision is not particularized, and I think the evi-dence Insufficient to support a holding that Van Pelt was a supervisor within the meaningof the Act.For much the same reason, I make no finding that the Respondents violatedthe Act as a result of a request by Van Pelt to Turner that the latter ask Browning whathis "opinion of the union was." I dispense, too, with a determination whether theRespondents violated Section 8(a)(1) of the Act as a result of Reynolds' suggestion thatFowler quit.Judging by an allegation of the complaint, the General Counsel viewsReynolds' denial of the leave request as "pressure" on Fowler to Induce him to quit"because of his union activities " In view of the broader holding thatthe dismissal wasunlawful, and of the scope of the remedy to be recommended below, to pass on the allega-tion would neither materially add to, nor subtract from, the recommended remedy.sr SeeN L.R B. v. Entwistle Mfg.Co., 120 F.2d 532(C.A. 4).88 SeeMay Department Stores d/b/a Famous-Barr Company v. N.L.R.B.,326U.S. 376;Bethlehem Steel Companyv.N.L R.B.,120F. 2d 641 (C.A.D.C.). 684DECISIONSOF NATIONAL LABOR RELATIONS BOARDHaving found that the Respondents dischargedRobert A.Cavanaugh on June 15and Lloyd K.Fowler on June 19, 1959, in violation of Section 8 (a) (1) and (3) ofthe Act,and CharlesA. Woodruffon June 15,1959,in violation of Section 8 (a) (1)of the saidAct, Ishall recommend that the Respondents offer each of these individ-uals immediateand fullreinstatement to his former or a substantially equivalentposition,39without prejudice to his seniority and other rights and privileges, andmakehim whole forany loss ofpay he may have suffered by reasonof his discharge,as found above,by payment to him of a sum of money equal to the amount of wageshe would haveearned, but forthe said discharge,between thedate of his dismissaland the date of a proper offer of reinstatement to him as aforesaid;and that thesaid loss ofpay be computedin accordancewith the formula and method prescribedby theBoard inF.W. Woolworth Company,90 NLRB 289, to which theparties tothis proceeding are expresslyreferred.Upon the basisof the foregoing findings of fact, and uponthe entirerecord in thisproceeding,Imake the following:CONCLUSIONS OF LAW1.General Engineering,Inc. and:Harvey Aluminum(Incorporated)are, and havebeen at all times material to this proceeding,employerswithinthe meaning of Section2(2) of the Act.2.United Steelworkers of America,AFL-CIO, and Aluminum Workers Councilof TheDalles, Oregon, are, and have been at all times material to this proceeding,labor organizations within the meaning of Section2(5) of the Act.3.By discriminatorily dischargingRobert A. Cavanaugh and Lloyd K. Fowler,as found above, the Respondents have engaged in and are engaging in unfair laborpractices within the meaning of Section8 (a) (3) of the Act.4.By dischargingCharles A. Woodruff, asfound above,the Respondents haveengaged in and are engaging in unfair labor practiceswithin themeaning of Section8 (a) (1) of the Act.5.By interfering with,restraining,and coercing employees in the exercise ofrights guaranteed them by Section7 of the Act,as found above, the said Respondentshave engaged in and are engaging in unfair labor practices within the meaning ofSection 8 (a)( I) ofthe Act.6.The aforesaid unfair labor practices are unfairlabor practicesaffecting com-merce within the meaning of Sections 2(6) and(7) of the Act.[Recommendations omitted from publication.]"In accordance with the Board'spast interpretation,the expression"former or asubstantially equivalent position" is intended to mean "former position wherever possible,but if such position is no longer In existence,then to a substantially equivalent position."SeeThe Chase National Bank of the City of New York,San Juan,Puerto Rico,Branch,65 NLRB 827.Minnotte Manufacturing CorporationandUnited Steelworkersof America,AFL-CIO.Case No. 6-CA-2069.May 19, 1961DECISION AND ORDEROn February 16, 1961, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-131 NLRB No. 85.